        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 1 of 63



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

DARRELL WAYNE FREDERICK,                   )
                                           )
              Petitioner,                  )
                                           )
       vs.                                 )       Case No. CIV-19-37-SLP
                                           )
TOMMY SHARP, Warden,                       )
Oklahoma State Penitentiary                )
                                           )
              Respondent.                  )

                              MEMORANDUM OPINION

       Petitioner, a state court prisoner, has filed a petition for writ of habeas corpus

seeking relief pursuant to 28 U.S.C. § 2254. [Doc. No. 20]. Petitioner challenges the

conviction entered against him in Oklahoma County District Court Case No. CF-2011-

1946. Tried by a jury in 2014, Petitioner was found guilty of first-degree murder, assault

with a dangerous weapon after former conviction of a felony, and domestic abuse – assault

and battery. Petitioner was sentenced to death for the murder, 25 years imprisonment for

the assault with a dangerous weapon, and one-year imprisonment for the domestic abuse

charge. In support of the death sentence, the jury found three aggravating circumstances:

(1) Petitioner had a prior violent felony conviction, (2) the murders were especially

heinous, atrocious, or cruel, and (3) there is a probability that Petitioner poses a continuing

threat to society. Criminal Appeal Original Record (“O.R.”) vol. V, 928.

       Petitioner appealed his convictions and sentences to the Oklahoma Court of

Criminal Appeals (“OCCA”). The OCCA affirmed in a published opinion. Frederick v.

Oklahoma, 400 P.3d 786 (Okla. Crim. App. 2017), cert. denied, 138 S. Ct. 997 (2018).

                                               1
         Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 2 of 63



Petitioner also filed an application for post-conviction relief and sought an evidentiary

hearing regarding certain ineffective assistance of counsel and prosecutorial misconduct

claims. The OCCA remanded the case for an evidentiary hearing regarding these issues.

See Order Remanding for Evidentiary and Order Denying the Motion for Discovery on

Post-Conviction Claims and the Motion to Reserve the Right to Supplement Original

Application on Post-Conviction Relief, Frederick v. Oklahoma, PCD-2015-47 (Okla.

Crim. App. Dec. 20, 2018).

       The trial court held the evidentiary hearing over the course of four days. In its

written findings of fact and conclusions of law, the trial court found that the prosecutorial

misconduct claim lacked merit and appellate counsel was not ineffective because the

underlying claims of trial counsel ineffectiveness lacked merit. See Order of February 9,

2018, Frederick, PCD-2015-47. After supplemental briefing from the parties, the OCCA

denied Petitioner’s application for post-conviction relief in an unpublished opinion.

Frederick v. Oklahoma, No. PCD-2015-47 (Okla. Crim. App. Dec. 20, 2018).

       Petitioner now seeks habeas relief and presents four grounds for relief. Respondent

has responded to the petition [Doc. No. 27] and Petitioner has replied [Doc. No. 32].

Petitioner also filed motions for discovery and an evidentiary hearing to which responses

were filed [Doc. Nos. 21, 24, 26, 28]. After a thorough review of the entire state court

record (which Respondent has provided), the pleadings and materials submitted in this

case, and the applicable law, the Court finds that, for the reasons set forth below, Petitioner

is not entitled to the requested relief.

                                           I. Facts.

                                              2
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 3 of 63



       In adjudicating Petitioner’s direct appeal, the OCCA set forth a summary of the

facts. Pursuant to 28 U.S.C. § 2254(e)(1), “a determination of a factual issue made by a

State court shall be presumed to be correct.” Although this presumption may be rebutted,

the Court finds that in regard to the facts set out below, Petitioner has not done so, and that

the OCCA’s statement of the facts is an accurate recitation of the presented evidence. Thus,

as determined by the OCCA, the facts are as follows:

               On March 26, 2011, between 5:30 and 6:30 p.m., Da'Jon Diggs
       arrived at the home of her grandmother, Connie Frederick (hereinafter
       referred to as the deceased). The deceased was 85 years old and had been
       deaf and mute her entire life. She lived in the same house in northeast
       Oklahoma City in which she had raised six children. Ms. Diggs attended
       college in another city but frequently stopped by to check on the deceased.
       Ms. Diggs, like much of her family, communicated with the deceased
       through sign language. Also living at the deceased's home at the time was
       [Petitioner], her fifty-five (55) year old son. He had been living with the
       deceased since his release from prison in 2009.

              Ms. Diggs entered the home to find [Petitioner] and the deceased
       “fussing” in the kitchen. Ms. Diggs later explained that despite being mute
       for speech purposes, the deceased could still make some sounds and was
       “yelling” at [Petitioner] through guttural noises and sign language involving
       exaggerated movements with her hands. Ms. Diggs saw [Petitioner]
       aggressively grab food out of the deceased's hands. [Petitioner] called the
       deceased a “bitch” and told her to get out of the kitchen. He then shoved her
       against the kitchen counter. Ms. Diggs intervened and took the deceased to
       her bedroom, where she was able to calm her.

              Meanwhile, [Petitioner] had retreated to his own bedroom. When Ms.
       Diggs returned to the kitchen to get the deceased a drink of water, [Petitioner]
       appeared and told her not to take anything to the deceased. Ms. Diggs ignored
       this warning and took something to eat and drink to the deceased. The
       deceased wanted juice instead of water and tried to go to the kitchen.
       However, [Petitioner] prevented her from entering the kitchen. Ms. Diggs
       then volunteered to go to the store for some juice.

              While out of the house, Ms. Diggs phoned both her mother, who lived
       out of state, and her uncle, Tobias Frederick, to discuss her frustrations with

                                              3
 Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 4 of 63



[Petitioner]. Both were the deceased's children and Tobias Frederick was an
Oklahoma City Police Officer. Ms. Diggs told both her mother and her uncle
that she was afraid [Petitioner] would seriously hurt her or the deceased.
When Ms. Diggs returned to the house, she heard [Petitioner] answer the
phone. Ms. Diggs was able to determine that it was her uncle Tobias that had
called. He told [Petitioner] that he had to leave the deceased's home and find
another place to live. [Petitioner] replied angrily, “man, I ain't got time for
this” and hung up the phone. Ms. Diggs could hear [Petitioner] yelling into
the phone. Ms. Diggs headed for the deceased's bedroom and told her to stay
in the bedroom no matter what happened. Ms. Diggs then shut the bedroom
door.

       Ms. Diggs headed into another room to retrieve her phone and call
police when [Petitioner] charged at her yelling, “oh, you have a problem with
me too? I'll take you bitch.” [Petitioner] attacked Ms. Diggs, shoving her
against the wall. The struggle moved from room to room with Diggs
attempting to defend herself. Eventually, she was able to push [Petitioner]
off of her, causing him to stumble and she ran out of the house. [Petitioner]
chased after her.

        Outside, neighborhood kids were playing. Seeing [Petitioner] chase
after Ms. Diggs, they shouted at her that [Petitioner] had a brick or rock in
his hand. [Petitioner] chased Ms. Diggs around the yard, waving the brick or
rock at her. Ms. Diggs ran to the neighbor's home and borrowed a phone to
call the police. [Petitioner], who was dressed only in pajama pants, shouted
at the neighborhood children and ran inside the house. He returned a few
minutes later, fully dressed. By the time police arrived, [Petitioner] had run
around the back of the house. Bystanders heard the rattle of a chain link fence
and [Petitioner] was not seen or heard from the rest of the day.

       Ms. Diggs followed police into the deceased's home. They found the
deceased lying face down on the floor in her bedroom. The deceased had
severe bruising and swelling on both sides of her head to the extent that one
eye was nearly swollen shut. When asked who injured her, the deceased
signed the letter “D” which she used to identify [Petitioner]. The deceased
was taken to the hospital. Once there, she was immediately operated on to
reduce the pressure in her brain. She had developed a significant subdural
hematoma on the left side of her skull. The deceased survived the surgery but
never regained consciousness. She passed away two to three weeks later. The
cause of death was listed as blunt force trauma to the head.

      [Petitioner] was located a day after the deceased's beating. He was
found walking along the street approximately three blocks from the

                                      4
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 5 of 63



       deceased's home. When approached by police, he initially gave a false name
       but soon admitted his identity. His right hand was significantly swollen and
       his right finger was cut and bleeding. There was blood on his clothes.
       Bloodstains were also found in his bedroom at the decedent's home. Further
       facts will be set forth as necessary.

Frederick, 400 P.3d at 798-799.

                                  II. Standard of Review.

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

circumscribes the Court’s review of claims that were adjudicated on the merits in state

court proceedings. 28 U.S.C. § 2254; see also Byrd v. Workman, 645 F.3d 1159, 1165

(10th Cir. 2011). Where the state court adjudicated a claim on the merits, this Court may

reach the merits of the claim only if the petitioner can establish that the decision was

“contrary to, or involved an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), or was

“based on an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding.” Id. at § 2254(d)(2).

       Clearly established federal law under § 2254(d)(1) refers to the “holdings, as

opposed to the dicta, of [the Supreme Court’s] decisions as of the time of the relevant state-

court decision.” Williams v. Taylor, 529 U.S. 362, 413 (2000). A decision is “contrary to”

clearly established federal law if the “state court arrives at a conclusion opposite to that

reached by [the Supreme Court] on a question of law or if the state court decides a case

differently than [the Supreme Court] has on a set of materially indistinguishable facts.”

Williams v. Taylor, 529 U.S. 362, 413 (2000). A decision is an “unreasonable application”

of clearly established federal law if “the state court identifies the correct governing legal

                                              5
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 6 of 63



principle from this Court's decisions but unreasonably applies that principle to the facts of

the prisoner's case.” Id.

       Under § 2254(d)(2), relief is only permitted where the state court’s decision is

“based on” the unreasonable factual determination. Byrd v. Workman, 645 F.3d 1159, 1172

(10th Cir. 2011). An unreasonable factual determination is one that is “objectively

unreasonable in light of the evidence presented in the state-court proceeding.” Miller-El

v. Cockrell, 537 U.S. 322, 340, (2003).

       Importantly, the “question under AEDPA is not whether a federal court believes the

state court's determination was incorrect but whether that determination was unreasonable

— a substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007).

Habeas relief is warranted only where there is no “possibility for fairminded disagreement”

with the state court’s decision. Harrington v. Richter, 562 U.S. 86, 102-103 (2011); see

also Brumfield v. Cain, 576 U.S. 305, 135 S.Ct. 2269, 2277 (2015). This standard was

meant to be difficult to meet and “reflects the view that habeas corpus is a ‘guard against

extreme malfunctions in the state criminal justice systems,’ not a substitute for ordinary

error correction through appeal.” Id. at 102-103 (citation omitted). When reviewing a

claim under section 2254(d), review “is limited to the record that was before the state court

that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                       III. Analysis

       Petitioner raises four grounds for relief: (1) trial and appellate counsel were

ineffective; (2) statements made by the victim, Ms. Frederick, were improperly admitted

in violation of the Confrontation Clause, (3) statements made by the prosecutors during

                                             6
         Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 7 of 63



closing argument rendered the proceedings fundamentally unfair, and (4) the accumulation

of errors resulted in a violation of his constitutional rights.

    A. Ground One: Ineffective Assistance of Counsel

       Petitioner’s first ground for relief raises several ineffective assistance of counsel

claims, all of which are premised on appellate counsel’s failure to include specific trial

counsel ineffectiveness claims on direct appeal.1 Regarding the guilt stage, Petitioner

argues that appellate counsel should have challenged trial counsel’s failure to retain an

independent medical expert and failure to adequately cross-examine the state medical

examiner. Regarding the sentencing stage, Petitioner argues that appellate counsel should

have challenged trial counsel’s failure to investigate and present testimony from family

members, failure to present testimony from sociologist Dr. Art Williams, and failure to

present evidence of brain damage. After setting out the clearly established federal law, the

Court will address each of these subclaims in turn.

           1. Clearly Established Law

       In order to prevail on a claim of ineffective assistance of counsel, the petitioner must

show that “counsel’s performance was deficient” and “the deficient performance

prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). On habeas

review, courts must apply the highly deferential standards of Strickland and AEDPA to the

facts of the case and decide whether “there is any reasonable argument that counsel


1
 In connection with his ineffective assistance of counsel claims, Petitioner refers to new
evidence he has offered for the first time in this federal court proceeding. However, the
Court’s review under § 2254(d) is limited to the same record that was before the state court.
Pinholster, 563 U.S. at 181
                                               7
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 8 of 63



satisfied Strickland’s deferential standard.” Harrington, 562 U.S. at 105. A state court’s

ruling cannot be disturbed unless the petitioner demonstrates that the state court applied

the highly deferential Strickland test in a way that every fair-minded jurist would agree

was incorrect. Id.

       Regarding deficient performance, the Supreme Court has held that “[t]he proper

measure of attorney performance remains simply reasonableness under prevailing

professional norms.” Strickland, 466 U.S. at 688. Of course, whether an attorney’s

conduct is reasonable will depend on the facts of the particular case. Id. at 688. To avoid

the “distorting effects of hindsight,” an attorney’s conduct should be judged “from

counsel’s perspective at the time.” Id. at 689-90. Review of an attorney’s performance is

highly deferential and there is a strong presumption that counsel “rendered adequate

assistance and made all significant decisions in the exercise of reasonable professional

judgment.” Id. at 690.

       In addition to deficient performance, a petitioner must also show that his counsel’s

errors were prejudicial to the defense. Id. at 692. Prejudice exists where there is “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694. “If the alleged ineffective assistance

occurred during the guilt stage, the question is whether there is a reasonable probability the

jury would have had reasonable doubt regarding guilt.” Moore v. Gibson, 195 F.3d 1152,

1178 (10th Cir. 1999). If the alleged ineffective assistance occurred during the sentencing

stage, the court must consider “whether there is a ‘reasonable probability that, absent the

errors, the sentencer . . . would have concluded that the balance of aggravating and

                                              8
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 9 of 63



mitigating circumstances did not warrant death.’” Id. (quoting Strickland, 466 U.S. at 695).

In evaluating prejudice, courts must look “at the totality of the evidence, not just the

evidence helpful to the petitioner.” Id.

       Strickland’s standard also governs claims of ineffective assistance of appellate

counsel. Neill v. Gibson, 278 F.3d 1044, 1057 (10th Cir. 2001). When analyzing a claim

of ineffective assistance of appellate counsel for failure to raise an issue, courts “look to

the merits of the omitted issue.” Hooks v. Ward, 184 F.3d 1206, 1221 (10th Cir. 1999).

Deficient performance may be established if appellate counsel omitted an issue that is “so

plainly meritorious that it would have been unreasonable to winnow it out even from an

otherwise strong appeal.” Cargle v. Mullin, 317 F.3d 1196, 1202 (10th Cir. 2003). If

appellate counsel fails to raise a claim that has some merit, but is not compelling, courts

must view the issue in light of the rest of the appeal and give deference to counsel’s

professional judgment. Id. Of course, if an “issue is meritless, its omission will not

constitute deficient performance.” Id. Even if a petitioner succeeds in the difficult task of

identifying a meritorious claim that appellate counsel neglected, he must still demonstrate

that, absent the appellate counsel’s deficient performance, there is a reasonable probability

that the petitioner would have prevailed on appeal. Smith, 528 U.S. at 285.

          2. Analysis of Guilt-Stage Ineffectiveness Claims

                   a. Failure to present an independent medical expert.

       Petitioner’s first ineffectiveness claim relates to appellate and trial counsel’s failure

to consult with and present an independent medical expert. At trial, the State argued that

Petitioner killed Ms. Frederick by hitting her in the head with an object, such as a brick or

                                               9
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 10 of 63



rock. Trial Tr. vol. IV at 786, 795. In support of this theory, the State offered, inter alia,

the testimony of Dr. Harrison, the state medical examiner, and Dr. Hahn, the neurosurgeon

that treated Ms. Frederick in the hospital. Petitioner’s trial counsel, James Rowan, cross-

examined these witnesses but did not present an independent medical expert. Petitioner

claims that trial counsel’s failure to retain an independent medical expert to rebut the

State’s theory regarding the manner of death rendered him ineffective and appellate

counsel’s failure to raise this claim on appeal rendered her ineffective.

       During the direct appeal, Petitioner’s appellate counsel, Gina Walker, contacted Dr.

Robert Bux, (the same medical expert presented by Petitioner at the post-conviction

evidentiary hearing), for the purpose of reviewing the Oklahoma Medical Examiner’s

conclusion that Ms. Frederick’s death was a homicide. Evidentiary Hr’g Tr. vol. II, 392.

Ms. Walker requested additional time in which to file her direct appeal brief in order to

develop this information, but she did not receive a report from Dr. Bux by the deadline and,

not knowing if his opinion would be helpful in any way, filed the direct appeal brief without

reference to his opinion. Id. at 394-396, see also Mot. for Extension of Time, Frederick,

No. D-15-15. Ms. Walker later filed a motion seeking to supplement her brief with a claim

of ineffective assistance of trial counsel which was supported by a letter that Dr. Bux

provided to her. See Mot. to Stay Proceedings to Allow Supplementation of Appellant’s

Ineffective Assistance of Counsel Claim in his Brief-in-Chief as well as Supplementation

of Appellant’s 3.11B Motion, Frederick, No. D-2015-15. The OCCA refused to consider

the claim because its rules do not permit supplementation of a brief in this manner. See

Order Denying Motion to Supplement Appeal Record, Frederick, No. D-2015-15.

                                             10
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 11 of 63



       On post-conviction, Petitioner argued that the failure to timely present a trial counsel

ineffectiveness claim based on the information from Dr. Bux rendered appellate counsel

ineffective. Original Appl. for Post-Conviction Relief at 22-25, Frederick, No. PCD-15-

47. After setting out the Strickland standard, the OCCA concluded that Petitioner was not

prejudiced by appellate counsel’s omission.2 Frederick, No. PCD-2015-47, slip op. at 11.

Like the OCCA, this Court elects to dispose of Petitioner’s claim by reviewing the

prejudice prong of Strickland. Strickland, 466 U.S. at 697, 104 S.Ct. 2052 (“If it is easier

to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which

we expect will often be so, that course should be followed.”). Viewing the claim through

AEDPA’s deferential lens, the OCCA’s conclusion that Petitioner was not prejudiced by

appellate counsel’s actions is not unreasonable.

       At the post-conviction evidentiary hearing, Dr. Bux disagreed with the medical

examiner’s conclusion that the manner of death was homicide. Evidentiary H’rg Tr. vol.

II, 317, 341.   Dr. Bux testified that he would have listed the manner of death as



2
  Specifically, the OCCA ruled that “Petitioner has failed to show any prejudice by
appellate counsel’s alleged shortcomings as this Court has sufficient record to thoroughly
review his claims for post-conviction relief.” Frederick, No. PCD-2015-47, slip op. at 11.
The OCCA did not provide any further reasoning in support of its denial of this claim.
Nevertheless, the claim is considered adjudicated on the merits for purposes of AEDPA.
Harrington, 562 U.S. at 99 (“When a federal claim has been presented to a state court and
the state court has denied relief, it may be presumed that the state court adjudicated the
claim on the merits in the absence of any indication or state-law procedural principles to
the contrary.”) Thus, AEDPA applies and, even though the “state court's decision is
unaccompanied by an explanation,” Petitioner still carries the burden of “showing there
was no reasonable basis for the state court to deny relief.” Id. at 98. Notably, the parties
agree that AEDPA applies to the OCCA’s decision with respect to the prejudice prong of
Strickland.
                                              11
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 12 of 63



undetermined and pointed to the fact that there was no evidence of a struggle at the scene,

no evidence of defensive injuries, no physical evidence on any potential weapons, and no

external abrasions or bleeding.3 Id. at 323, 341, 353, 366-367. He testified that Ms.

Frederick’s injuries were consistent with an accidental fall or a fall that could have resulted

from a medical event, such as a stroke. Id. at 340.

       In Harrington v. Richter, 562 U.S. at 112, the Supreme Court held that the state

court reasonably concluded the defendant was not prejudiced by trial counsel’s failure to

call a blood evidence expert because the expert testimony “established nothing more than

a theoretical possibility” that was consistent with the defense theory and counsel was able

to “extract[] a concession along these lines from the prosecution's expert” at trial.

Similarly, here, Petitioner’s expert offers nothing more than the possibility that Ms.

Frederick’s injuries were the result of a fall, a theory which was explored by defense

counsel at trial.

       During the cross-examination of Dr. Harrison, the state medical examiner, trial

counsel inquired about Ms. Frederick’s pre-existing medical conditions and elicited

testimony that pre-existing medical conditions can make a person more susceptible to a

subdurmal hematoma. Trial Tr. vol. 5, 1138-1140. Trial counsel also elicited testimony

that individuals taking aspirin, which the jury had previously been told was the case for

Ms. Frederick, were more susceptible to bleeding in the brain. Id. at 1140. Dr. Harrison


3
  In concluding there were no abrasions or bleeding on Ms. Frederick, Dr. Bux questioned
the accuracy of an emergency room record noting that the victim appeared with “abrasion
and contusion.” Id. 344-345. Additionally, at trial, Dr. Hahn, Ms. Frederick’s
neurosurgeon, testified that she had lacerations on her face. Trial Tr. vol. 5, 1019.
                                              12
          Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 13 of 63



further testified that he did not see any remarkable bruising on the left side of Ms.

Frederick’s face and that he was not provided with a potential weapon to help him

determine what caused the injuries. Id. at 1141. This line of questioning by Petitioner’s

trial counsel was clearly meant to undermine Dr. Harrison’s conclusion as to the manner

of death and demonstrate that it was possible for Ms. Frederick to experience a severe brain

bleed from an accidental fall. Additionally, during his cross-examination of Ms. Diggs,

trial counsel was able to impeach her with prior testimony showing that Ms. Frederick had

previously suffered an accidental fall. Id. at 860-863.

         There was also sufficient evidence presented at trial apart from the medical

testimony presented to establish Petitioner’s guilt. This was not, as Petitioner argues, a

case that hinged entirely on expert medical testimony. In addition to the testimony of Dr.

Harrison and Dr. Hahn, the prosecution presented testimony from thirteen other witnesses.

Testimony from these witnesses showed that immediately preceding the incident,

Petitioner shoved Ms. Frederick, engaged in a heated phone conversation where his older

brother told him he had to move out of the house, physically fought with Ms. Diggs, and

chased Ms. Diggs with a brick or rock. Trial Tr. vol. VI, 823-824, 830-832, 833-835, 898,

923. Ms. Diggs testified that when the police asked Ms. Frederick who injured her, Ms.

Frederick responded by making the sign for Petitioner’s name.4 Id. at 840. Thus, even if

counsel had presented an expert to testify that Ms. Frederick’s injuries were consistent with

a fall or that the manner of death could not be determined, there was still significant



4
    The admissibility of Ms. Frederick’s statement is addressed in part III(B).
                                               13
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 14 of 63



circumstantial evidence establishing Petitioner’s guilt. See Harrington, 562 U.S. at 113

(holding that defendant was not prejudiced by failure to introduce expert testimony because

there was “sufficient conventional circumstantial evidence pointing to [his] guilt.”). Given

this evidence, and the concessions trial counsel elicited from the State’s witnesses, it was

not unreasonable for the OCCA to conclude that appellate counsel’s omission of an

ineffectiveness claim based on the failure to present an independent medical expert did not

prejudice Petitioner.

       In attempting to overcome AEDPA, Petitioner argues that the OCCA engaged in

unreasonable factfinding to the extent that it ignored certain “frailties in the State’s case.”5

The Court doubts that “ignoring evidence can be considered a factual determination.”

Wood v. Carpenter, 907 F.3d 1279, 1298 (10th Cir. 2018). But in any event, Petitioner fails

to show that OCCA did not consider any alleged weaknesses in the State’s case in assessing

whether counsel was ineffective. Rather, the OCCA reasonably concluded that that any

weaknesses were eclipsed by the other evidence pointing to guilt.

       Petitioner also argues that the OCCA’s decision is an unreasonable application of

Strickland and its progeny, specifically Hinton v. Alabama, 571 U.S. 263 (2014). In



5
  Petitioner also points out that the OCCA’s direct appeal opinion erroneously states that
the victim’s skull was crushed. Frederick, 400 P.3d at 798-799. This finding is indeed
inaccurate – the victim’s skull was not crushed. See Evid. Hr’g Tr. vol. II, 284. The OCCA
made this statement while addressing Petitioner’s claim regarding the sufficiency of the
evidence in support of the heinous, atrocious, or cruel aggravator. Frederick, 400 P.3d at
798-799. The OCCA did not include this statement in its recitation of the facts, id. at 817,
and the isolated statement was not referenced in the OCCA’s post-conviction decision.
There is no indication that the OCCA relied on this misstatement in reaching its decision
as to this subclaim.
                                              14
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 15 of 63



Hinton, 571 U.S. at 274-275, the Supreme Court held that trial counsel performed

deficiently when he presented an expert that he himself believed was inadequate because

he mistakenly thought he could not acquire additional funds to hire a competent expert.

The Supreme Court did not, however, make a determination as to prejudice. Id. at 275-

276. Thus, the OCCA’s prejudice determination cannot be contrary to or an unreasonable

application of Hinton. See Williams, 529 U.S. at 365 (explaining that clearly established

federal law “refers to the holdings, as opposed to the dicta, of [the Supreme Court’s]

decisions.”)

       In order to establish prejudice, the “likelihood of a different result must be

substantial, not just conceivable.” Harrington, 562 U.S. at 112. Given the concessions

trial counsel extracted through cross-examination and the circumstantial evidence of

Petitioner’s guilt, it was reasonable for the OCCA to conclude that Petitioner would not

have prevailed on appeal had appellate counsel presented an ineffectiveness claim

incorporating Dr. Bux’s testimony. Because the OCCA’s finding that appellate counsel’s

omission did not prejudice the defense is reasonable, Petitioner is not entitled to relief on

this claim.

                   b.       Failure to adequately cross-examine Dr. Harrison.

       Petitioner next argues that appellate counsel was ineffective for failing to raise an

ineffectiveness claim regarding trial counsel’s inadequate cross-examination of Dr.

Harrison. Dr. Harrison testified that at the conclusion of his autopsy, he determined Ms.

Frederick’s cause of death to be blunt force trauma and the manner of death to be homicide.

Trial Tr. vol. V, 1134-1135. Prior to completing his autopsy report, an “Investigator’s

                                             15
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 16 of 63



Narrative,” completed by an Investigator from the medical examiner’s officer, was made

available to Dr. Harrison. Evidentiary Hr’g. Tr. vol. II, 276-278. The Investigator’s

Narrative inaccurately states that the victim’s “[g]randdaughter witnessed the assault.”6 Id.

at 276. Dr. Harrison incorporated this information into his autopsy report when he stated

“[decedent] was reported to have been assaulted with an apparent brick by her son (as

witnessed by the decedent’s granddaughter).” See Evidentiary Hr’g Def. Ex. 3.

       Petitioner complains that defense counsel did not ask Dr. Harrison whether he had

an opinion regarding the cause of Ms. Frederick’s injury and failed to exploit his reliance

on the incorrect information contained in the Investigator’s Narrative. Petitioner also

complains that the prosecutor misstated Dr. Harrison’s testimony during closing argument

but trial counsel failed to object to or correct this misstatement.7 Addressing only the

prejudice prong of Strickland, the OCCA concluded that “Petitioner cannot show any

prejudice resulting from counsel’s omissions as he has failed to show a substantial

likelihood of a different result on appeal.” Frederick, PCD-15-47, slip op. at 15-16. This

conclusion is not unreasonable.

       Petitioner first argues the OCCA unreasonably found that Dr. Harrison’s opinion on

the manner of death was not dependent on the inaccurate information in the Investigator’s


6
   Petitioner does not contest the accuracy of the other information contained in the
Investigator’s Narrative.
7
  The parties dispute whether the failure to object to the prosecutor’s misstatement of the
evidence has been exhausted, and if so, whether it has been adjudicated on the merits. It
is not necessary to resolve this dispute because, even under de novo review, this particular
subclaim would not merit relief. See 28 U.S.C. § 2254(b)(2) (“An application for a writ of
habeas corpus may be denied on the merits, notwithstanding the failure of the applicant to
exhaust the remedies available in the courts of the State.”).
                                             16
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 17 of 63



Narrative. In support of his argument, Petitioner points to the fact that Dr. Harrison

incorporated some of the inaccurate information into the comments section of his autopsy

report and testified that the Investigator’s Narrative “did weigh very heavily along with the

other information I received.” Evidentiary Hr’g. Tr. vol. II, 303. The problem for

Petitioner, however, is that Dr. Harrison also unequivocally testified that he stands by his

original finding and his opinion about the manner of death would not change even if he

had never reviewed the erroneous information in the Investigator’s Narrative. Id. at 301-

302. If Dr. Harrison’s opinion would have been the same even without the inaccurate

information, it is certainly not unreasonable for the OCCA to conclude that his opinion was

not dependent on the information.

       Petitioner next argues that the OCCA unreasonably ignored portions of the record

in finding that Dr. Harrison did not take the Investigator’s Narrative “to mean that the

granddaughter actually witnessed Petitioner hit the decedent in the head with a brick but

that she witnessed the assault in general terms.” Frederick, PCD-15-47, slip op. at 14-15.

However, Dr. Harrison specifically testified that his interpretation of the Investigator’s

Narrative was not that the granddaughter actually saw Petitioner strike Ms. Frederick with

an object but instead that she witnessed the assault in general terms. Evidentiary Hr’g Tr.

vol. II, 301. The fact that he included the mistaken information in his autopsy report does

not undercut his testimony about how he interpreted the information or render the OCCA’s

finding unreasonable.

       Petitioner also challenges the OCCA’s finding that “regardless of any incorrect

information in the Investigator’s Narrative, [Dr. Harrison’s] opinion that the death was a

                                             17
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 18 of 63



homicide would not have changed.” Frederick, PCD-15-47, slip op. at 15. Petitioner

claims this finding is unreasonable because Dr. Harrison testified that he could not rule out

a fall as the cause of Ms. Frederick’s injury based on an examination of the body alone.

Id. at 282. While Dr. Harrison did testify that he could not rule out an accidental fall based

on a physical examination alone, id. at 282, he also testified that the physical examination

was not the only information he considered in reaching his conclusion. Id. at 273-274;

297-300. In addition to the Investigator’s Narrative and his autopsy results, Dr. Harrison

reviewed law enforcement and hospital records where witnesses described an altercation

that preceded Ms. Frederick’s injury which included Petitioner chasing Ms. Frederick’s

granddaughter out of the house with a rock or brick. Id. at 297-300. Dr. Harrison also

testified that his opinion would not change even if he had never reviewed the misstatement

in the Investigator’s Narrative. Id. at 301-302. The OCCA’s finding that Dr. Harrison’s

opinion on the manner of death would not have changed even without the erroneous

information is therefore clearly supported by the record.

       Petitioner also claims the OCCA’s decision is an unreasonable application of

Strickland because undermining the medical examiner’s opinion as to the manner of death

was crucial to the defense theory that Ms. Frederick was injured by a fall. While

undermining the medical examiner’s conclusion would have been helpful to the defense, a

more thorough cross-examination would not necessarily have achieved that goal. At the

evidentiary hearing, Dr. Harrison agreed that Ms. Frederick’s injuries “at least could have

been caused by a rock or brick” and he denied that his opinion on the manner of death

would have changed had he never seen the erroneous information in the Investigator’s

                                             18
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 19 of 63



Narrative. Evidentiary Hr’g Tr. vol. II, 300-301. Accordingly, if trial counsel had more

thoroughly cross-examined Dr. Harrison on these issues, as post-conviction counsel did at

the evidentiary hearing, Dr. Harrison would likely have provided testimony that was

consistent with the State’s theory.

       Further, trial counsel’s failure to correct or object to the prosecutor’s misstatement

of Dr. Harrison’s testimony does not undermine confidence in the outcome of the

proceeding. During closing argument, the prosecutor stated that “[i]n their opinion

[referring to Dr. Hahn and Dr. Harrison] this was not consistent with a fall.” Trial Tr. vol.

VI, 1228. Dr. Hahn did indeed state, numerous times, that Ms. Frederick’s injuries were

more severe than he would expect from a person falling. Trial Tr. vol. V, 1012-1013, 1015,

1023, 1024-1025, 1027-1028. Although Dr. Harrison did not testify at trial that the injuries

were not consistent with a fall, his opinion was clearly that the injuries were not caused by

a fall, as evidenced by the fact that he classified the manner of death as a homicide. Dr.

Harrison reiterated and stood behind this opinion at the evidentiary hearing. In any event,

the jury was instructed that closing argument is not evidence, O.R. vol. 5, 875, and the

Court must presume the jury followed these instructions. Hooper v. Mullin, 314 F.3d 1162,

1173 (10th Cir. 2002).

       Under Strickland, 466 U.S. at 695, Petitioner bears the burden of showing that “the

decision reached would reasonably likely have been different absent the errors.” And

under AEDPA, he must show that the OCCA “applied Strickland to the facts of his case in

an objectively unreasonable manner.” Bell v. Cone, 535 U.S. 685, 699 (2002). Given the

evidence at trial and the additional evidence presented at the evidentiary hearing, the Court

                                             19
          Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 20 of 63



cannot conclude that that the OCCA applied Strickland in an objectively unreasonable

manner when it concluded that Petitioner did not suffer prejudice from appellate counsel’s

omission of an ineffectiveness claim related to trial counsel’s cross-examination of Dr.

Harrison. Petitioner is not entitled to relief on this claim.

            3. Analysis of Sentencing Stage Ineffectiveness Claims

       Petitioner’s sentencing stage claims focus on appellate counsel’s failure to raise

ineffectiveness claims related to trial counsel’s failure to reasonably investigate and present

compelling mitigation evidence. During the sentencing stage, the State incorporated the

evidence introduced during the guilt stage and presented fifteen witnesses, including some

of Petitioner’s family members. The witnesses testified about Petitioner’s prior criminal

history, including a 1981 burglary, Trial Tr. vol. VII. 1302 - 1330, a 2003 incident where

Petitioner allegedly assaulted patrons at a hair salon, id. at 1339 – 1388, and several

incidents where Petitioner was violent towards family members or neighbors. Id. at 1390

– 1457.

       The defense presented no live witnesses during the sentencing stage. The only

evidence presented by defense counsel was a portion of a 1982 post-conviction hearing

transcript containing the testimony of Petitioner’s deceased father. Id. at 1496-1514. The

post-conviction hearing related to Petitioner’s 1972 robbery prosecution. Id. at 1497. Via

the transcript, Petitioner’s father testified that Petitioner was in a car accident where he “hit

his head on the windshield” and was a “changed child from that very moment.” Id. at 1498.

He described Petitioner as being “quiet” and “very easygoing,” but that he changed after

the car accident. Id. at 1499. He further testified that Petitioner “led a pretty sheltered

                                               20
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 21 of 63



life,” that he “ran away from home” at the age of fourteen, and that his criminal conviction

resulted in “a harsh judgment that he wasn’t physically and mentally able to cope with.”

Id. at 1497-1501, 1506-1507. The testimony also indicated that Petitioner’s father did not

know where Petitioner was living at the time, did not attend Petitioner’s criminal trial, and

did not visit Petitioner in jail. Id. at 1501-1505.

       Based on this evidence, the defense offered five mitigators: (1) Petitioner had an

accident in a truck and hit his on the windshield and was a changed child from that very

moment, (2) Petitioner’s break with his father which led to him leaving home at age

fourteen had a negative impact on his development, (3) Petitioner has become

institutionalized which has caused him to become suspicious of other people and overly

aggressive, (4) Petitioner has never learned to live as a free man and is unable to cope with

the stress and strain of society, and (5) Petitioner’s father never took an interest in Petitioner

after he left home at the age of fourteen.8 O.R. vol. V, 927. During closing argument,

defense counsel argued that Petitioner “never had a chance” because he was in an adult

prison by the age of sixteen and that his violent actions may be attributable to the head

injury he suffered as a child. Trial Tr. vol. VIII, 1580-1581, 1585-1587.

       In challenging the effectiveness of his trial and appellate counsel, Petitioner points

to three specific areas of mitigation evidence that he claims counsel failed to adequately




8
 The defense revised its mitigators to conform to the evidence after the State argued there
was no evidence presented in support of certain proposed mitigators. Trial Tr. vol. VIII,
1525-1528.
                                               21
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 22 of 63



investigate and present: testimony from family members, testimony from sociologist Dr.

Art Williams, and evidence of organic brain damage.

                    a. Testimony from Family Members.

       Petitioner contends that trial counsel was ineffective for failing to identify and call

certain family members to the stand who could have provided information about

Petitioner’s troubled background and testified about his positive attributes, including the

care he provided to Ms. Frederick. Four of these family members testified at the post-

conviction evidentiary hearing: Petitioner’s younger brother, Jerome Frederick;

Petitioner’s second cousin, Latisha Long Miller; Petitioner’s second cousin, Latrena Sloan;

and Petitioner’s aunt, Johnita Cole.

       Jerome Frederick testified that he and Petitioner grew up in a strict, religious

household where they would get “spanked with a rubber hose” or an extension cord if they

were being “disobedient.” Evidentiary Hr’g Tr. vol. I, 124-125. He further testified that

his father had extra-marital affairs, was accused of having relationships with female

members of his church, was accused of inappropriate sexual behavior by a young relative,

and that Ms. Frederick eventually sought a protective order and a divorce. Id. at 121-123.

Jerome also testified that Petitioner left home at age fourteen after his father hit him in the

face. Id. at 128.

       Ms. Sloan, Ms. Long Miller, and Ms. Cole testified regarding the care Petitioner

provided to Ms. Frederick, such as buying her groceries and cooking. Id. at 65, 81, 94.

They admitted that at least some of their knowledge regarding Petitioner’s relationship with

Ms. Frederick was not based on personal observations but was instead relayed by Petitioner

                                              22
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 23 of 63



or other family members. Id. at 75, 87, 101. They each stated that they would have asked

the jury to spare Petitioner’s life if they had been called to testify during the trial. Id. at

68-69, 82, 100-101.

       Trial counsel and appellate counsel also testified at the evidentiary hearing. Their

testimony indicates that Petitioner was originally represented by Catherine Hammarsten of

the Oklahoma County Public Defender’s Office. Evidentiary Hr’g Tr. vol. III, 566. Ms.

Hammarsten testified that during the course of her representation she tried to locate records

related to Petitioner and that she “looked for every family member we could.” Id. at 591,

609-610. Her investigation revealed that some family members could not be located, some

were not viable witnesses, and some were not willing to assist the defense. Id. at 591-592,

595-596. Ms. Hammarsten did, however, locate two family members that she believed

were viable witnesses: Johnita Cole and Latisha Long Miller. Id. at 592. Ms. Hammarsten

interviewed Ms. Cole and Ms. Long Miller and believed they “were good witnesses.” Id.

at 630. She subsequently included them on the witness list she filed in the case. Id. at 592;

O.R. vol. IV, 604-505.

       Following a break down in the attorney-client relationship, James Rowan replaced

Ms. Hammarsten as lead trial counsel. Evidentiary Hr’g Tr. vol. I, 188. Mr. Rowan

believed the case had been “thoroughly investigated” by the time he took it over and that

Ms. Hammarsten “left no stone unturned.” Id. at 189, 213. He had access to Ms.

Hammarsten’s entire file, including notes from meetings and information about which

family members the defense team was still trying to locate. Id. at 606. Mr. Rowan did not

interview either of the witnesses listed by Ms. Hammarsten but did read their witnesses

                                              23
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 24 of 63



summaries. Id. at 206, 234-235. He further testified that he “had no strategic reason” for

not interviewing family witnesses, that he “blew them off completely,” and that he simply

did not put in the work and effort necessary to incorporate them into the mitigation case.

Id. at 206, 239.

       In resolving this claim, the OCCA focused on the merits of the underlying trial

counsel ineffectiveness claim. Noting that “strategic choices made after thorough

investigation of law and facts relevant to plausible options are virtually unchallengeable,”

the OCCA determined that trial counsel’s performance was not deficient because his choice

to not present family witnesses was a “reasonable, strategic decision.” Frederick, PCD-

15-47, slip op. at 29-32. Petitioner challenges the OCCA’s decision as unreasonable,

arguing that the OCCA improperly deferred to counsel’s choice even though it was not

strategic and was not the product of an adequate investigation.

       Before analyzing Plaintiff’s sentencing stage ineffectiveness claims, it bears

repeating that the Court’s role under AEDPA is not to evaluate “whether defense counsel’s

performance feel below Strickland’s standards.” Harrington, 562 U.S. at 101. Rather,

“the pivotal question is whether the state court’s application of the Strickland standard was

unreasonable.” Id. This is a “substantially higher threshold.” Schriro, 550 U.S. at 473.

Moreover, because the Strickland standard is a general standard, a state court has even

more latitude to reasonably determine that a defendant has not satisfied that standard.”

Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).           To succeed under this doubly

deferential review, Petitioner must show that the OCCA’s ruling “was so lacking in



                                             24
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 25 of 63



justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Harrington, 562 U.S. at 103.

       Petitioner challenges the OCCA’s deference to Mr. Rowan’s decision not to put on

family members, arguing that he could not have made a fully informed strategic choice

because the underlying investigation was insufficient. In reaching its decision, the OCCA

noted that Ms. Hammarsten testified to an “extensive investigation she and her staff

conducted to locate family members.”9 Frederick, PCD-15-74, slip op. at 23. Indeed, Ms.

Hammarsten testified that she knocked on a number of doors, acquired available records,

and did all she could to locate family members. Evidentiary Hr’g Tr. vol. I, 189; vol. III,

591, 597, 610. Despite her efforts, Ms. Hammarsten was not able to locate certain family

witnesses, including Jerome Frederick. Id. at 595-597. In making tactical judgments about

how to proceed in the case, Mr. Rowan was entitled to rely on the investigative work

performed by prior counsel. See Wilson v. Sirmons, 536 F.3d 1064, 1136 (10th Cir. 2008)

(Hartz, J., concurring) (“It is well-settled counsel may rely on the efforts of co-counsel,

investigators, and experts in preparing for trial.”).

       Viewing the case from counsel’s perspective at the time, it would have been

reasonable for Mr. Rowan to decide that spending additional time and resources tracking



9
   Petitioner takes issue with the OCCA’s characterization of Ms. Hammarsten’s
investigation as “extensive” because she did not describe or could not remember certain
details about the investigation. Of course, it is not at all surprising that Ms. Hammarsten
could not remember every detail of an investigation that occurred several years prior. Ms.
Hammarsten testified she and her investigator did “all that [they] could” to locate potential
witnesses and Mr. Rowan agreed that the case looked “thoroughly investigated” by the
time he took it over. Evid. Hr’g Tr. vol. I, 189, vol. III, 591.
                                              25
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 26 of 63



down the missing family members would not have been productive. Harrington, 562 U.S.

at 107 (“Counsel was entitled to formulate a strategy that was reasonable at the time and

to balance limited resources in accord with effective trial tactics and strategies.”).

Strickland permits an attorney to “make a reasonable decision that makes a particular

investigation unnecessary.” Strickland, 466 U.S. at 691. Mr. Rowan knew that prior

counsel’s attempts to locate Petitioner’s additional family members were unsuccessful. He

also knew that many of Petitioner’s siblings did not have a close relationship with him.

Evidentiary Hr’g Tr. vol. I, 205. Given this knowledge, “it was at least arguable that a

reasonable attorney could forego further inquiry” into locating the missing family

members. Harrington, 562 U.S. at 106. Accordingly, the OCCA’s conclusion that trial

counsel was not ineffective for failing to locate additional family members is not

unreasonable.

       As for Ms. Cole and Ms. Long Miller, whom prior counsel listed on her preliminary

witness list, a reasonable jurist could also conclude that Mr. Rowan’s decision not to pursue

their testimony or present them at trial was a legitimate tactical choice. Although Ms.

Hammarsten thought “they were good witnesses,” it would not have been unreasonable for

Mr. Rowan to decide, based on the witness summaries filed by Ms. Hammarsten, that their

testimony would not be helpful or credible.10 See Rompilla v. Beard, 545 U.S. 374, 383


10
  Petitioner challenges the OCCA’s finding that the majority of Ms. Cole’s and Ms. Long
Miller’s testimony was based on hearsay as both factually and legally unreasonable, but
the Court is not persuaded. First, while the witnesses testified to some first-hand
observations, much of their testimony was indeed based on information relayed to them by
Petitioner or others. Evid. Hr’g Tr. vol. I, 75, 105. Second, while it is true that mitigation
evidence is not necessarily inadmissible or less valuable when it is based on reliable
                                             26
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 27 of 63



(2005) (“[R]easonably diligent counsel may draw a line when they have good reason to

think further investigation would be a waste.”). The witness summaries provided by Ms.

Hammarsten indicate that Ms. Cole and Ms. Long Miller would testify that Ms. Frederick

did not fear Petitioner, Petitioner felt the family left most of the responsibility for caring

for Ms. Frederick to him, and Petitioner loves his family. O.R. vol. IV, 604-605. When

contrasted with the compelling testimony that was to be provided by more immediate

family members, including some of Ms. Frederick’s adult children, a reasonable attorney

could conclude that presenting testimony from these extended family members would not

be persuasive.

       Further, Mr. Rowan’s sentencing stage argument mainly focused on the fact that

Petitioner was on his own from a young age and suffered a head injury during a childhood

car accident. Trial. Tr. vol. VII, 1292-1300; vol. VIII, 1577-1590. Neither of the family

members listed on Ms. Hammarsten’s witness list appeared to have any direct knowledge

of these circumstance apart from “family stories.” O.R. vol. IV, 604-605. Therefore, the

OCCA’s conclusion that defense counsel reasonably investigated family witnesses and

strategically chose not to present them has support in the record.




hearsay, see Sears v. Upton, 561 U.S. 945, 950 (2010), the OCCA’s determination that the
testimony was less compelling because it was based on statements by the Petitioner or
others was not unreasonable. Third, while it may be reasonable to conclude, as the
Petitioner suggests, that Mr. Rowan could not have harbored concerns about the testimony
being based on hearsay at the time he made his decision not to present family witnesses, it
is also reasonable to conclude, based on the witnesses summaries filed in the case, that Mr.
Rowan was aware that at least some of the testimony was based on statements by Petitioner
and that the remainder was either not helpful to his mitigation strategy or not credible.
                                             27
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 28 of 63



       The dilemma here is that Mr. Rowan’s own testimony regarding his trial strategy

directly conflicts with the OCCA’s conclusion that his decision was a strategic one. At the

evidentiary hearing, Mr. Rowan testified that “he had no strategic reason” for not calling

family members. Evidentiary Hr’g Tr. vol. I, 206. He further testified he would have

“started talking to [family members] when he first got on the case if I knew they were

supportive” and that he “blew them off completely.” Id. at 206, 239. When asked if he

knew Ms. Hammarsten had spoken to two family witnesses, he testified “I am now more

than I was then.” Id. at 234. This testimony, Petitioner argues, makes it clear that Mr.

Rowan did not have a strategic reason for not calling Petitioner’s family members and

renders the OCCA’s decision unreasonable.

       This Court does not dispute that Mr. Rowan’s statements are troubling. Without

context, Mr. Rowan’s testimony appears to be a bald admission that there was no reasoned

strategy behind his actions and that he was possibly not even aware that prior counsel had

interviewed two cooperative family witnesses. Certainly, at minimum, any competent

attorney would make themselves aware of the witnesses identified by prior counsel and

perform their own independent assessment of whether their proposed testimony merited

further exploration. But Strickland “calls for an inquiry into the objective reasonableness

of counsel's performance, not counsel's subjective state of mind.” Harrington, 562 U.S. at

109.   And while courts “may not indulge ‘post hoc rationalization’ for counsel's

decisionmaking that contradicts the available evidence of counsel's actions… neither may

they insist counsel confirm every aspect of the strategic basis for his or her actions.” Id.

(internal citation ommitted). Although Mr. Rowan may subjectively believe, viewing the

                                            28
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 29 of 63



case with the “distorting effects of hindsight,” Strickland, 466 U.S. at 689, and perhaps

“magnify[ing] [his] own responsibility for an unfavorable outcome,” Harrington, 562 U.S.

at 109, that that he “blew it,” the OCCA’s conclusion that other testimony at the evidentiary

hearing showed he did have strategic reasons for not calling family members to the stand

is not so unreasonable that there is no room for fairminded disagreement.

       Mr. Rowan testified that in a capital trial the sentencing stage is the “be all end all”

and is “all I care about most of the time in a capital murder.” Evidentiary Hr’g Tr. vol. I,

235. Given the import Mr. Rowan rightly places on the sentencing stage, the OCCA’s

skepticism of Mr. Rowan’s self-deprecating statements is not without justification. Mr.

Rowan also testified that he did not think a mitigation case focused on Petitioner’s father’s

extra-marital affairs and the dysfunctional family dynamic “would fly” and that it “was

very dangerous.” Id. at 237. Thus, he had clearly put some thought into whether presenting

family members to testify regarding Petitioner’s upbringing was an appropriate mitigation

strategy, which undercuts his claim that he had no strategic reason for not interviewing

family members. He further testified that although he had a difficult time communicating

with his client, he “continued to try to, you know, work the case up and prepare myself.”

Id. at 211. Given this testimony, it was reasonable for the OCCA to conclude that Mr.

Rowan’s decision to not present family witnesses was the product of a tactical judgment

rather than sheer neglect. See Yarborough v. Gentry, 540 U.S. 1, 8 (2003) (“When counsel

focuses on some issues to the exclusion of others, there is a strong presumption that he did

so for tactical reasons rather than through sheer neglect.”).



                                              29
       Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 30 of 63



      Petitioner also challenges the OCCA’s conclusion that electing not to call Jerome

Frederick as a witness would have been sound trial strategy.11 Although Jerome Fredrick

was able to provide some insightful testimony about Petitioner’s dysfunctional upbringing

and childhood head injury, he also had information concerning Petitioner’s violent past,

including allegations that Petitioner sexually assaulted two women in his own family.

Evidentiary Hr’g Tr. vol. I, 120-126, 152-155. Further, Jerome Frederick’s credibility was

at least questionable given his own criminal background.12 Id. at 158-161, 181-182.

Notably, the trial judge who presided at the evidentiary hearing found Jerome Frederick’s

proposed testimony so fraught with risk that he believed presenting him as a mitigation

witness could have given rise to an ineffective assistance of counsel claim. Order of Feb.

9, 2018 at 31, Frederick, PCD-15-47. Given the risks related to introducing further

testimony about Petitioner’s violence towards his own family, the OCCA’s conclusion that

declining to call Jerome Frederick as a witness was a sound strategic decision was

reasonable.



11
   Petitioner asserts that Mr. Rowan could not have been in a position to make a strategic
decision not to call Jerome Frederick because he failed to conduct a reasonable
investigation into locating him. As explained supra at 25-26, Mr. Rowan’s decision not to
continue to search for Jerome Frederick was reasonable.
12
   While summarizing Jerome Frederick’s testimony, the OCCA stated: “Jerome also knew
of Petitioner’s 2009 guilty pleas to assaulting DaJon Diggs and the decedent.” Frederick,
PCD-15-47, slip op. at 28. But it was Jerome, not Petitioner, who pled guilty to assaulting
Ms. Diggs and Ms. Frederick in 2009. Nonethless, this error does not fatally corrupt the
OCCA’s analysis of this claim because, in addition to the misstatement regarding the 2009
assault, the OCCA correctly noted that Jerome testified about several other violent acts
involving Petitioner. The OCCA’s decision does not rest upon this misstatement and is
therefore not a basis for relief. See Byrd v. Workman, 645 F.3d 1159, 1172 (10th Cir.
2011).
                                            30
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 31 of 63



        Petitioner also takes issue with the OCCA’s statement that “there is no indication

[Petitioner’s family] did anything to make themselves available to testify at trial.”

Frederick, PCD-15-47, slip op. at 30-31. Petitioner argues that this statement shows the

OCCA unreasonably blamed Petitioner’s family for the lack of mitigation witnesses. But

the very next sentence of the OCCA’s opinion states that “[c]ounsel will not be found

ineffective for failing to call family members who could not, despite due diligence, be

located.” Id. Thus, the OCCA appears to be remarking on the difficulties counsel faced in

locating witnesses, not blaming Petitioner’s family.

        Petitioner also argues that the OCCA unreasonably placed the burden on Petitioner

to prepare a mitigation case when it stated that “[Mr. Rowan] testified that Petitioner was

not helpful in preparing a mitigation case as he felt he was innocent and that mitigation

evidence was unnecessary.” Id. at 25. But again, when read in full, it appears this portion

of the OCCA’s opinion is simply highlighting the challenges counsel faced in developing

mitigation evidence, not placing the burden on Petitioner to prepare his own mitigation

case.

        At the evidentiary hearing, Mr. Rowan testified that he had “blown it” before and

that “perfection is something I strive for but rarely achieve.” Evidentiary Hr’g Tr. vol. I,

235.    But “Strickland does not guarantee perfect representation, only a ‘reasonably

competent attorney.’” Harrington, 562 U.S. at 110 (internal citations omitted). Given

Strickland’s deferential standard, and the additional deference required by AEDPA, the

Court cannot conclude that the OCCA’s conclusion that trial counsel did not perform

deficiently is so unreasonable that there is no possibility for fairminded disagreement.

                                            31
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 32 of 63



       The OCCA also concluded that Petitioner was not prejudiced by the omission of

family witnesses. Petitioner challenges this conclusion by arguing that the OCCA utilized

the wrong standard in determining prejudice when it stated that “even if further evidence

of Petitioner’s troubled childhood was introduced, it is not clear it would have been

sufficient to mitigate Petitioner’s adult criminal conduct.” Frederick, PCD-15-47, slip op.

at 33. The OCCA correctly recited the Strickland standard at the outset of its discussion

of the ineffectiveness claims and the Court must presume the state court knew and followed

the law. Wood v. Carpenter, 907 F.3d 1279, 1303 (10th Cir. 2018). Thus, rather than

“dissecting every sentence of a state court's ruling to ensure all is in good order,” the Court

will properly focus on “the reasonableness of the state court's decision.” Grant v. Royal,

886 F.3d 874, 906 (10th Cir. 2018).

       To show prejudice, “[t]he likelihood of a different result must be substantial, not

just conceivable.” Harrington, 562 U.S. at 112. Here, the State put on a strong case in

aggravation, showing that Petitioner had a history of violent confrontations. In contrast,

the testimony of Ms. Cole, Ms. Sloan, and Ms. Long Miller was far from compelling and

their credibility was undermined by the testimony of Tobias Frederick, who disputed some

of the statements made by these witnesses. Evidentiary Hr’g Tr. vol. III, 526-529, 533-

537. While Jerome Frederick was able to provide some mitigating testimony regarding

abuse and dysfunction during Petitioner’s upbringing,13 “evidence of childhood abuse or



13
  Petitioner also challenges the OCCA’s finding that “[m]any of the incidents of physical
abuse and discord in the household and misdeeds of Petitioner’s father occurred after
Petitioner left home.” Frederick, PCD-15-47, slip op. at 33. This finding is reasonable
                                              32
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 33 of 63



neglect isn't always severe enough to earn a jury's sympathies.” Grant v. Trammell, 727

F.3d 1006, 1021 (10th Cir. 2013); see also Foster v. Ward, 182 F.3d 1177, 1189 (10th Cir.

1999) (explaining that “[w]e have on numerous occasions determined that evidence of a

troubled childhood involving physical, emotional, sexual and/or substance abuse does not

outweigh evidence supporting the conviction and evidence supporting multiple

aggravating circumstances; nor does evidence of low I.Q. and/or organic brain damage.”).

Further, evidence of childhood abuse “is generally less persuasive when a defendant

commits the capital offense later in life,” which is the case here. Grant, 727 F.3d at 1021.

       In short, a reasonable jurist could conclude that Jerome Frederick’s testimony

regarding Petitioner’s strict upbringing, spankings with a hose, Petitioner being punched

by his father, and his father’s extra-marital affairs is not equivalent to the “severe privation

and abuse” that the Supreme Court has described when finding prejudice. See Wiggins v.

Smith, 539 U.S. 510, 535 (2003) (finding prejudice where counsel failed to introduce

evidence of severe childhood abuse and neglect by alcoholic mother and repeated sexual

abuse in multiple foster homes); Williams v. Taylor, 529 U.S. 362, 395 and n. 19 (2000)

(finding prejudice where counsel failed to introduce evidence that defendant’s parents were

imprisoned for child neglect, defendant was severely and repeatedly beaten by his father,

and defendant spent time in an abusive foster home). Additionally, even conceding that

Petitioner’s evidence of childhood abuse and dysfunction is mitigating, the OCCA could

reasonably conclude that it was outweighed by the aggravating evidence, including


given that Petitioner left home in the early 1970s when Jerome Frederick was only eight or
nine years old. Evidentiary Hr’g Tr. vol. I, 137.
                                              33
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 34 of 63



Petitioner’s history of violent confrontations.14 See Grant, 727 F.3d at 1021 (noting that a

“record of violent felonies” may outweigh mitigating evidence of childhood abuse or

neglect.)

       The OCCA’s conclusion that trial counsel was not ineffective, and therefore

appellate counsel was not ineffective for failing to raise this claim, is not unreasonable.

Petitioner is therefore not entitled to relief on this claim.

                    b. Failure to call Dr. Art Williams.

       Petitioner’s next argument concerns appellate counsel’s failure to include a written

report by sociologist Dr. Art Williams as part of her claim that trial counsel was ineffective

for failing to present this witness.15 During his sentencing stage opening statement, trial

counsel told the jury that they would hear testimony from Dr. Williams regarding

Petitioner’s upbringing, learning disabilities, and time in prison, but he rested his mitigation

case without calling this witness. Trial Tr. vol. VII, 1292-1300. At the close of evidence,

Mr. Rowan explained that he decided not to call Dr. Williams because Petitioner “never



14
   Petitioner also complains that the OCCA’s prejudice analysis failed to consider the
positive evidence family members could have provided. The OCCA summarized the
positive evidence provided by the family members who testified at the evidentiary hearing,
and there is nothing to suggest that it did not consider this evidence when performing its
analysis.
15
   Respondent asserts that the claim raised by appellate counsel on direct appeal was merely
that trial counsel was ineffective for failing to call the witness after telling the jury he would
do so, not that trial counsel was ineffective for actually failing to present the witness. The
Court believes that Respondent parses the claim too narrowly. Additionally, the post-
conviction claim encompasses trial counsel’s decision to not present the witness and the
OCCA resolved that claim in its opinion. Frederick, PCD-15-47, slip op. at 33 (“On direct
appeal, we thoroughly reviewed trial counsel’s alleged ineffectiveness and found his
decision not to call Dr. Williams to testify was reasonable trial strategy.”)
                                               34
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 35 of 63



interacted with Dr. Williams” and “he would have been eminently cross-examinable.” Id.

at 1515-1516. At the evidentiary hearing, Mr. Rowan further explained that he chose not

to call Dr. Williams because he believed the prosecutor would have “torn him up on the

stand” and he did not want the jury to hear any information about Petitioner’s prior acquittal

for capital murder. Evidentiary Hr’g Tr. vol. I, 201, 230.

       On direct appeal, appellate counsel argued that Mr. Rowan’s failure to call Dr.

Williams after telling the jury they would hear from him resulted in ineffective assistance

and that Mr. Rowan’s decision was not a reasonable trial strategy because any concerns he

had with Dr. William’s testimony would have been known to him prior to making opening

statements. Brief for Appellant at 96-97, Frederick, D-15-15. Appellate counsel did not

include Dr. Williams’ pretrial report with her direct appeal brief. The OCCA ruled that

“counsel’s decision not to call the witness, despite his comment in opening statements, was

reasonable trial strategy.” Frederick, 400 P.3d at 831. The OCCA further ruled that

Petitioner failed to show prejudice, noting that, “[a]s defense counsel told the trial court,

much of what Dr. Williams would have testified to was already before the jury in the form

of testimony from other witnesses.” Id.

       On post-conviction, Petitioner argued that Dr. Williams’ report was necessary to

show prejudice and appellate counsel performed deficiently by failing to include it.

Frederick, PCD-15-47, slip op. at 33. In denying the claim, the OCCA restated its direct

appeal finding that trial counsel did not perform deficiently and then concluded that

“[a]ppellate counsel will not be found ineffective as the claim was sufficiently raised in the

direct appeal.” Id.

                                             35
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 36 of 63



       Petitioner now argues the OCCA’s finding that the claim was sufficiently raised on

direct appeal is unreasonable because, by omitting Dr. Williams’ report, appellate counsel

failed in her duty to show that trial counsel’s actions prejudiced the defense. Petitioner

asserts that he was prejudiced by appellate counsel’s omission because there is a reasonable

probability the OCCA would have found trial counsel ineffective if the report had been

included on direct appeal.

       In evaluating an ineffective assistance of counsel claim, a court “may address the

performance and prejudice components in any order, but need not address both if

[petitioner] fails to make a sufficient showing of one.” Cooks v. Ward, 165 F.3d 1283,

1292–93 (10th Cir. 1998). Here, it was reasonable for the OCCA to conclude that appellate

counsel was not ineffective because, even assuming appellate counsel performed

deficiently by failing to include Dr. Williams’ report, it is not likely the OCCA would have

reached a different conclusion on direct appeal regarding the reasonableness of trial

counsel’s performance.16 In other words, Petitioner cannot show he was prejudiced by

appellate counsel’s omission because the OCCA would still have found that trial counsel

did not perform deficiently even if it had the benefit of Dr. Williams’ report.




16
  Petitioner argues that the OCCA’s post-conviction opinion did not make a clear finding
regarding the prejudice prong of his appellate ineffectivenes claim and it is therefore not
entitled to AEDPA deference. Generally, when a state court disposes of an ineffectiveness
claim without specifying which prong it is relying on, AEDPA deference applies to both
prongs. Premo v. Moore, 562 U.S. 115, 123 (2011). However, even under de novo review,
Petitioner cannot show that he suffered any prejudice from appellate counsel’s failure to
include Dr. Williams’ report.
                                             36
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 37 of 63



       The OCCA’s finding that trial counsel’s decision not to call Dr. Williams as a

mitigation witness was reasonable trial strategy is itself a reasonable conclusion. Mr.

Rowan’s statements at trial and his testimony at the evidentiary hearing indicate that

multiple factors contributed to his decision not to present Dr. Williams. Petitioner argues

that Mr. Rowan’s belated decision to not present Dr. Williams cannot be attributed to

reasonable trial strategy because at least some of these factors were known to him well

before the trial started. Multiple factors often inform a lawyer’s decision as to which

witnesses to present and the mere fact that the lawyer may be weighing these factors well

in advance of making a final decision does not render the ultimate decision any less

strategic. Further, it is not uncommon for a lawyer to adjust his trial strategy based on how

the trial actually proceeds. That appears to be just what happened in this case.

       At trial, Mr. Rowan stated that when he made his sentencing stage opening

statement, he believed Dr. Williams was going to testify. Trial Tr. vol. VIII, 1515-1516.

The next day, he made the decision not to call him. Id.; Evidentiary Hr’g Tr. vol. I, 232.

Mr. Rowan explained that he was concerned with how Dr. Williams’ testimony would

stand up to cross-examination given that Petitioner did not interact with Dr. Williams

during their meeting and Dr. Williams performed no testing on Petitioner.17 Trial Tr. vol

VIII, 1516. Mr. Rowan also explained that the prosecution had not introduced any

evidence of Petitioner’s prior murder acquittal and he did not want to give the prosecution


17
  Contrary to Petitioner’s assertion, Mr. Rowan’s testimony about being concerned that
Petitioner did not interact with Dr. Williams supports the OCCA’s finding that counsel’s
decision not to call Dr. Williams was based in part on Petitioner’s failure to cooperate.
Frederick, 400 P. 3d at 831.
                                             37
       Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 38 of 63



an opportunity to elicit this information through Dr. Williams or a rebuttal expert. Id. at

1522, Evidentiary Hr’g Tr. vol. I, 201. In fact, the decision not to call Dr. Williams

prevented the prosecution from introducing testimony that Petitioner had previously made

statements denying a brain injury. Trial Tr. vol. VIII, 1517. To be sure, Dr. Williams

would have been able to provide helpful mitigating testimony about Petitioner’s

background and institutionalized mindset.18       But preventing the jury from hearing

testimony about Petitioner’s prior capital murder charge and statements undermining his

alleged brain injury were valid tactical objectives. As trial counsel had Dr. Williams on

call for the mitigation stage, his decision appears to be the product of a reasoned tactical

judgment based on how the trial progressed rather than neglect or incompetence.

       Perhaps in hindsight a different decision would have been better, particularly given

the lack of other mitigating evidence Mr. Rowan had available. But Strickland requires

the Court to “evaluate conduct from counsel’s perspective at the time” and “indulge a

strong presumption that counsel's conduct falls within the wide range of reasonable

professional assistance.” Strickland, 466 U.S. at 689. Calling Dr. Williams to the stand


18
    Respondent argues that the Court cannot consider any of Petitioner’s state post-
conviction attachments, including Dr. Williams’ report, because they were not introduced
at the evidentiary hearing. Of course, review under AEDPA is “limited to the record that
was before the state court that adjudicated the claim on the merits.” Pinholster, 563 U.S.
170, 181 (2011). Dr. Williams’ report, although not introduced at the evidentiary hearing,
was attached to Petitioner’s post-conviction application and was therefore available to the
state court. App. to Appl. for Post-Conviction Relief at Attach. 32. The OCCA also
referenced some of Petitioner’s post-conviction attachments in its opinion, which suggests
that these attachments were considered by the state court. Frederick, PCD-15-47, slip op.
at 23, 34. But the Court need not definitively determine the matter because, even taking
the report into consideration, Petitioner cannot prevail on this claim. See Hooks v.
Workman, 689 F.3d 1148, 1193 (10th Cir. 2012).
                                            38
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 39 of 63



risked introducing evidence of Petitioner’s prior capital murder charge whereas not calling

him risked losing the opportunity to present evidence of Petitioner’s institutionalized

mindset. “Faced with these two alternatives,…neither option…so clearly outweighs the

other that it was objectively unreasonable for the [OCCA] to deem counsel's choice…a

tactical decision about which competent lawyers might disagree.” Bell, 535 U.S. 685, 701–

02 (2002).

       Having reasonably concluded that trial counsel did not perform deficiently, the

OCCA was not likely to reach a different result on appeal even if appellate counsel had

included Dr. Williams’ report for the purpose of establishing prejudice. While the report

would have given the OCCA additional information regarding the scope of Dr. William’s

testimony, it does not undermine the OCCA’s conclusion that trial counsel’s decision was

within the wide range of competent professional advice permitted by Strickland. Because

it is reasonably likely the OCCA would have found trial counsel did not perform deficiently

regardless of whether Dr. Williams’ report was included with the appeal, Petitioner cannot

show that he suffered any prejudice from appellate counsel’s omission. The OCCA’s

conclusion that trial counsel’s decision not to call Dr. Williams was reasonable trial

strategy and their conclusion that appellate counsel was not ineffective because she

sufficiently raised the claim on appeal is therefore reasonable. Petitioner is not entitled to

relief on this claim.

                    c. Failure to introduce evidence of brain damage.

       For his final ineffectiveness claim, Petitioner contends that his trial counsel

performed deficiently by failing to present expert testimony regarding brain damage and

                                             39
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 40 of 63



appellate counsel performed deficiently by failing to raise a claim based on trial counsel’s

error. He argues that trial and appellate counsel were aware of numerous “red flags”

indicating that Petitioner suffered from brain damage but they failed to reasonably

investigate this avenue of mitigation evidence.

       At the evidentiary hearing, Petitioner presented testimony from two medical

experts: Dr. Curtis Grundy, a clinical psychologist, and Dr. Antoinette McGarrahan, a

neuropsychologist. Dr. Grundy testified that he met with Petitioner and administered

several psychological tests.    Evidentiary Hr’g Tr. vol. IV, 679-684.       Based on his

evaluation, Dr. Grundy diagnosed Petitioner with paranoid personality disorder and anti-

social personality disorder. Id. at 687, 729. A personality disorder is not a mental illness

and Dr. Grundy testified that he did not diagnose Petitioner with a mental illness. Id. at

705-706; 729. He further testified that long term treatment for personality disorders is

difficult but that it tends to improve with age. Id. at 706. Dr. Grundy was also concerned

that Petitioner’s childhood car accident and participation in a prison boxing team may have

resulted in brain damage and recommended he be evaluated by a neuropsychologist. Id. at

693-694, 721-722.

       Petitioner was subsequently evaluated by Dr. McGarrahan. Dr. McGarrahan

administered a battery of neuropsychological tests and concluded that Petitioner has

“significant indicators of brain damage,” including “an overall reduction in his intellect”

and impairment to his frontal lobes. Id. at 763. Like Dr. Grundy, Dr. McGarrahan did not

diagnose Petitioner with a traditional mental illness. Id. at 796.



                                             40
       Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 41 of 63



      The OCCA held that that Mr. Rowan did not perform deficiently in failing to present

any mental health evidence and that Petitioner was not prejudiced by its absence at trial.

Regarding deficient performance, the OCCA concluded:

             As the trial court stated in its order, it is apparent Mr. Rowan wants to
      convince us that he took no action to prepare mental health evidence for trial.
      However, the reliability of this testimony is questionable in light of his
      experience as a capital litigator and his testimony regarding the crucial
      importance of the mitigation stage of a capital trial. His testimony showed he
      did speak to Dr. Williams and did try to get Petitioner evaluated by mental
      health experts. However, Petitioner would not cooperate. Testimony shows
      Petitioner also did not cooperate with Ms. Hammarsten's efforts to have him
      evaluated. It would be questionable to put any sort of mental health evidence
      before the jury where the Petitioner had not been personally interviewed and
      evaluated. The record before us shows that Petitioner only cooperated with
      the mental health experts after he had been convicted and given the death
      sentence. We agree with the trial court's findings that the mental health
      information provided by the defense at the Evidentiary Hearing was not
      available to trial counsel due to Petitioner's refusal to cooperate and
      participate in any testing or evaluation. "[I]t is the competent client's case,
      not the lawyers. While, counsel has the responsibility to advise, inform, and
      consult with the client, the defendant has the right be involved in the decision
      process that will affect his or her life." Lott v. State, 2004 OK CR 27, 1 164,
      98 P.3d 318, 357 citing Faretta v. California, 422 U.S. 806, 819, 95 S.Ct.
      2525, 45 L.Ed.2d 562 (1975).

             Here, no question was raised to Petitioner's competency to stand trial.
      There is no indication he disagreed with counsel's decision not to present
      additional mitigating evidence. In fact it was Petitioner who prevented the
      further presentation of just such evidence. Contrary to Mr. Rowan's
      protestations, the record shows his decision not to present any mental health
      evidence was a strategic choice made after reasonable investigation and
      within the exercise of reasonable professional judgment.

Frederick, PCD-15-47, slip op. at 38-40.

      Petitioner argues that the OCCA’s decision is an unreasonable application of

Strickland because trial counsel did not perform a reasonable mental health investigation.

He further argues that the OCCA unreasonably considered Mr. Rowan’s experience as a

                                            41
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 42 of 63



capital litigator, unreasonably used Petitioner’s alleged lack of cooperation to justify the

failure to investigate, and unreasonably suggested that the decision as to what mitigating

evidence to present lay with the client. Petitioner also objects to nearly every line quoted

above as an unreasonable factual determination.

       To begin, there can be no disputing that Mr. Rowan was aware that Petitioner

potentially suffered from brain damage. Not only was he alerted to it by Dr. Williams’

pretrial report, but he made the effects of Petitioner’s childhood head injury the central

theme of his mitigation case. Despite embracing Petitioner’s head injury as the reason for

his violent actions, Mr. Rowan never consulted with an expert trained to diagnosis or

evaluate brain damage. Evidentiary Hr’g Tr. vol. I, 204.

       The OCCA attributes the lack of expert mental health testimony in this case to

Petitioner’s failure to cooperate with evaluation or testing. Frederick, PCD-15-47, slip op.

at 38-40. True, Petitioner was not cooperative with Dr. Williams and Ms. Hammarsten

testified that Petitioner “was adamant he would not take testing from anyone” and

“wouldn’t meet with psychologists.” Evidentiary Hr’g Tr. vol. III, 610. But Mr. Rowan

replaced Ms. Hammarsten as Petitioner’s counsel precisely because Petitioner was not

cooperating with her. See App. to Appl. for Post-Conviction Relief at Attach. 18-19. Ms.

Hammarsten testified that Petitioner “was so happy to be getting rid of me, yes, he

would’ve cooperated with somebody else.” Evidentiary Hr’g Tr. vol. III, 621. Further, the

state court judge who presided over the replacement of Ms. Hammarsten advised Petitioner

that a new lawyer would bring experts in to speak with him, but these actions were not

taken by Mr. Rowan. App. to Appl. for Post-Conviction Relief at Attach. 18. Because

                                            42
         Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 43 of 63



Mr. Rowan was specifically brought into the case in order to restore the attorney/client

relationship, using Petitioner’s lack of cooperation with Ms. Hammarsten as justification

for Mr. Rowan’s failure to consult with a mental health expert is problematic.

         While Mr. Rowan testified that he did not think Petitioner “was particularly

interested in being examined by a neuropsych,” he also testified that his conversations with

Ms. Hammarsten “clouded [his] judgment in trying to talk [Petitioner] into having

somebody examine [Petitioner],” and that he made an assumption regarding Petitioner’s

cooperation with experts. Evidentiary Hr’g Tr. vol. I, 203, 245-246. While an attorney is

not unreasonable for not pursuing investigations he determines would be fruitless based on

conversations with his client, Strickland, 466 U.S. at 691, Mr. Rowan testified that

Petitioner never told him that he would not cooperate with a mental health expert. Id. at

204. Given this testimony, and Mr. Rowan’s concession that he did not consult with a

mental health expert or try to have Petitioner evaluated by a mental health expert, id. at

204, it is difficult to see how the OCCA could reasonably conclude that Mr. Rowan “did

try to get Petitioner evaluated by mental health experts.” Frederick, PCD-15-47, slip op.

at 38.

         Further, the fact that Petitioner may have been uncooperative or obstinate does not

relieve counsel of the duty to perform a reasonable mitigation investigation. Porter v.

McCollum, 558 U.S. 30, 40 (2009). Where counsel is aware of possible brain damage and

chooses to make it a central theme in his mitigation case, one would expect counsel to at

least attempt to have his client evaluated by a qualified mental health expert, even if he

anticipated that the client may not actively participate in the evaluation. Ultimately,

                                             43
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 44 of 63



however, the Court need not resolve whether the OCCA reasonably found that counsel’s

investigation into mental health evidence was sufficient, because Petitioner cannot carry

his burden of showing that the OCCA’s finding as to prejudice is unreasonable.

       In regards to prejudice, the OCCA found that “there is no reasonable probability

that the omitted mental health evidence would have altered the outcome of the sentencing

stage of trial.” Frederick, PCD-15-47, slip op. at 41. Petitioner presents several challenges

to this decision. First, he challenges the OCCA’s factual finding that Dr. McGarrahan

concluded Petitioner’s brain damage “would not impair his day to day activities, and that

she could not draw any connection between any brain damage and his criminal conduct.”

Id. at 40. Although Dr. McGarrahan testified that organic brain damage was “certainly a

contributing factor” to his behaviors, she also testified that she could not make a “direct

link” between brain damage and any crime committed. Evidentiary Hr’g Tr. vol. IV, 785-

786, 79. She further testified that while brain damage could cause difficulties with “making

complex decisions,” “abstract reasoning,” and “interacting with people,” she did not

presently see any diminution in Petitioner’s day to day to activities. Id. at 781-782. Thus,

the OCCA’s factual finding has clear support in the record.

       Petitioner next challenges the OCCA’s finding that “[i]nformation from the mental

health experts in this case could reasonably be viewed as mitigating to one person and

aggravating to another.” Frederick, PCD-15-47, slip op. at 41. He points to the following

testimony by Dr. McGarrahan in arguing that evidence of his brain damage would not have

indicated future dangerousness:



                                             44
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 45 of 63



       I think early on when you couple the damage to the frontal lobes with his
       young age and hormones that are going on at a young age, you get the
       unprovoked aggression. You typically don’t see unprovoked aggression even
       with frontal lobe damage in individuals who are in their fifth and sixth decade
       of life. At this point he’s becoming more docile and having more difficulties
       in his thinking than he is in his behavior.
Evidentiary Hr’g Tr. vol. IV, 791. While this testimony may be useful in rebutting the

State’s future dangerousness aggravator, it also undercuts Petitioner’s argument that his

brain damage somehow explains his violent acts. Petitioner was in his fifties when he

committed this crime, which, according to his own expert, is a time when “[y]ou typically

don’t see unprovoked aggression even with frontal lobe damage.” Id. Thus, while

Petitioner may wish to portray this testimony as mitigating, it can also reasonably be

interpreted as showing that Petitioner’s brain damage is not the cause of his violent

outbursts and he is instead just a violent person.        Further, presenting evidence of

Petitioner’s brain damage would have involved testimony regarding Petitioner’s anti-social

personality disorder, a diagnosis that “tends to present an aggravating, rather than

mitigating, circumstance in the sentencing context.” Littlejohn v. Royal, 875 F.3d 548, 564

(10th Cir. 2017). Accordingly, the OCCA’s conclusion that the evidence presented at the

evidentiary hearing could be viewed as mitigating to one person and aggravating to another

is reasonable.

       Petitioner’s third challenge takes issue with the OCCA’s determination that “the

introduction of organic brain damage…would have given the State ample ground to

underscore and highlight [Petitioner’s] antisocial personality evidence before the jury.”

Frederick, PCD-15-47, slip op. at 40. He argues that the OCCA unreasonably failed to


                                             45
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 46 of 63



take into account testimony from Dr. McGarrahan that would have blunted the negative

impact of Petitioner’s anti-social personality disorder diagnosis, including her testimony

that “the etiology [of Petitioner’s anti-social personality disorder] is at least part due to

brain damage.” Evidentiary Hr’g Tr. vol. IV, 795. There is nothing to suggest that the

OCCA failed to consider Dr. McGarrahan’s complete testimony. Further, even if some of

Dr. McGarrahan’s testimony would have potentially blunted the negative impact of

Petitioner’s diagnosis, this does not change the fact that the State would be able to highlight

this typically aggravating condition.

       Last, Petitioner argues that that OCCA’s decision unreasonably applied Strickland

by discounting the potential value of the testimony provided by Dr. Grundy and Dr.

McGarrahan. To be sure, evidence of organic brain damage can have a “powerful

mitigating effect.” See Hooks, 689 F.3d at 1205; see also Wilson, 706 F.3d at 1310; Smith

v. Mullin, 379 F.3d 919, 942 (10th Cir. 2004). But the strength and persuasiveness of

mental health evidence in the sentencing phase is often dependent upon showing that it

contributed to a defendant’s criminal actions. Hooks, 689 F.3d at 1204 (“[c]ounsel in

capital cases must explain to the jury why a defendant may have acted as he did—must

connect the dots between, on the one hand, a defendant's mental problems, life

circumstances, and personal history and, on the other, his commission of the crime in

question”); see also Smith, 379 F.3d at 943 (noting that expert testimony could have

provided the jury with “an explanation of how [the defendant’s] organic brain damage

caused these outbursts of violence”); Anderson v. Sirmons, 476 F.3d 1131, 1147 (10th Cir.

2007) (noting that readily available mitigating evidence, including evidence of organic

                                              46
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 47 of 63



brain damage, “could have both explained to the jury the reasons [defendant] was

predisposed to act in concert with [his co-defendants] on the night of the murders and

demonstrated [he] was less morally culpable than the average defendant for committing

the murders.”).

       Here, the strength and persuasiveness of Petitioner’s organic brain damage as

mitigating is significantly reduced because he cannot “connect the dots” between his brain

damage and his commission of the crime. Hooks, 689 F.3d at 1204. As previously

explained, Petitioner’s expert, Dr. McGarrahan, testified that “[y]ou typically don’t see

unprovoked aggression even with individuals with frontal lobe damage in their fifth or

sixth decade of life.” Evidentiary Hr’g Tr. vol. IV, 791. Petitioner was in his fifties when

he committed this crime, and many of the other violent acts alleged by the State also

occurred later in his life. As he committed these violent acts during a time period when

unprovoked violence is not typically exhibited, his brain damage does not provide a

compelling explanation for his behavior.

       The difficulty Petitioner faces in connecting his brain damage to his violent

behavior, combined with the aggravating evidence of antisocial personality disorder and

the strength of the State’s aggravation case, provide a reasonable basis for the OCCA to

conclude that there is no reasonable probability that evidence of Petitioner’s brain damage

would have altered the sentencing outcome. See Littlejohn v. Royal, 875 F.3d 548, 564

(10th Cir. 2017) (finding no prejudice where evidence “did not reveal that [defendant’s]

alleged organic brain damage played a substantial role in engendering his life of criminal

deviance.”). As the OCCA’s decision that Petitioner was not prejudiced by trial counsel’s

                                            47
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 48 of 63



performance is reasonable, their conclusion that appellate counsel was not ineffective is

also reasonable. Petitioner is not entitled to relief on this claim.

           4. Conclusion

       In order for the Court to find for Petitioner on his claims related to trial and appellate

counsel ineffectiveness, Petitioner must show that the OCCA’s decision is “so lacking in

justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Harrington, 562 U.S. at 103. In

other words, he must show that all fairminded jursits would agree that the OCCA got it

wrong. Lockett v. Trammell, 711 F.3d 1218, 1231 (10th Cir. 2013). He cannot make this

showing.

       As the OCCA acknowledged, “[a]t first blush, Mr. Rowan’s presentation of a single

second stage witness, presented only through the reading of a transcript from a prior

proceeding, and the omission of any mental health experts, seems to be an obvious case for

a finding of ineffectiveness.” Frederick, PCD-15-47, slip op. at 41. However, the OCCA

ultimately concluded that Petitioner “failed to overcome the strong presumption that trial

counsel rendered adequate assistance.” Frederick, PCD-15-47, slip op. at 43. AEDPA

restricts the Court’s review to a determination of whether the OCCA’s conclusion is an

unreasonable application of Supreme Court precedent or based on an unreasonable factual

determination. Harrington, 562 U.S. at 100. Under this standard, “even a strong case for

relief does not mean the state court’s contrary conclusion was unreasonable.” Id. at 102.

Whatever the Court may have decided were it reviewing Petitioner’s claims with a clean

slate, it cannot conclude that all fairminded jurists would agree that the OCCA’s decision

                                               48
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 49 of 63



regarding Petitioner’s ineffectiveness claims was wrong. Accordingly, Petitioner is not

entitled to relief on Ground 1.

   B. Ground Two: Confrontation Clause Claim

       Petitioner’s second ground for relief asserts that the admission of out of court

statements by Ms. Frederick violated his Sixth Amendment right to confront the witnesses

against him. At trial, Ms. Diggs testified that after contacting 911 and entering the house

with law enforcement, a male police officer asked her to ask Ms. Frederick whether she

was in pain and “who did it?” Trial Tr. vol. IV, 840. Ms. Frederick communicated through

sign language and Ms. Diggs acted as an interpreter. Id. at 810-811. Ms. Diggs testified

that Ms. Frederick responded to the question by making the sign for Petitioner’s name. Id.

at 840. In addition to Ms. Diggs’ testimony, paramedic Adam Simmons testified that he

asked Ms. Diggs to elicit information from Ms. Frederick in order to assess her medical

situation. Id. at vol. V, 989-992. Mr. Simmons testified that, as relayed by Ms. Diggs, Ms.

Frederick communicated that “her son” was responsible for her injuries and that she was

hit an unknown number of times with an object. Id. at 991-992.


       On direct appeal, Petitioner argued that the admission of Ms. Frederick’s out-of-

court hearsay statements violated the Sixth Amendment’s Confrontation Clause.

Frederick, 400 P.3d at 805. The OCCA found that the statements were nontestimonial and

therefore did not implicate the Confrontation Clause. Id. at 807. Applying the deference

required by AEDPA, the Court finds that the OCCA’s decision was reasonable.

          1. Clearly Established Law


                                            49
       Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 50 of 63



      The Sixth Amendment’s Confrontation Clause provides that “In all criminal

prosecutions, the accused shall enjoy the right ... to be confronted with the witnesses

against him.” In Crawford v. Washington, 541 U.S. 36, 53–54, (2004), the Supreme Court

limited the Confrontation Clause’s reach to “testimonial statements.” The Court held that

in order for testimonial statements to be admissible, the out-of-court witness must be

unavailable and the defendant must have had a prior opportunity to cross examine the

witness. Id. In Davis v. Washington, 547 U.S. 813 (2006), and Hammon v. Indiana, 547

U.S. 813 (2006), which were decided together, the Supreme Court defined more precisely

the distinction between testimonial statements and nontestimonial statements. The

Supreme Court explained:

      Statements are nontestimonial when made in the course of police
      interrogation under circumstances objectively indicating that the primary
      purpose of the interrogation is to enable police assistance to meet an ongoing
      emergency. They are testimonial when the circumstances objectively
      indicate that there is no such ongoing emergency, and that the primary
      purpose of the interrogation is to establish or prove past events potentially
      relevant to later criminal prosecution.

Davis, 547 U.S. at 822.

      In Michigan v. Bryant, 562 U.S. 344, 358 (2011), the Supreme Court affirmed that

when “the primary purpose of an interrogation is to respond to an ‘ongoing emergency,’

its purpose is not to create a record for trial and thus is not within the scope of the

[Confrontation] Clause.” To determine the primary purpose of an interrogation, courts

must “objectively evaluate the circumstances in which the encounter occurs and the

statements and actions of the parties.” Id. at 359. In making this determination, the

“existence of an emergency or the parties' perception that an emergency is ongoing is

                                           50
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 51 of 63



among the most important circumstances.” Id. at 370. However, “the existence vel non of

an ongoing emergency is not the touchstone of the testimonial inquiry; rather, the ultimate

inquiry is whether the ‘primary purpose of the interrogation [was] to enable police

assistance to meet [the] ongoing emergency.’” Id. at 374.

          2. Analysis

       The OCCA determined that when Ms. Frederick identified Petitioner as her

assailant, the primary purpose of the questioning was to render medical aid and allow the

police to respond to an ongoing emergency. Frederick, 400 P.3d at 807. In reaching this

conclusion, the OCCA found that “[a]t the time the victim identified [Petitioner] as her

attacker, police did not know if [Petitioner] was still in the house, if he was armed, if he

had left the house or if he was likely to return.” Id. Petitioner challenges this factual

finding as unreasonable because the State’s opening statement indicated that a witness saw

Petitioner leave the house before law enforcement arrived.       Trial. Tr. vol IV at 793.

Neither the State’s opening statement nor the witness’ testimony undermines the OCCA’s

finding that law enforcement did not know whether the Petitioner was still in the house.

The police arrived at the residence in response to a 911 call placed by Ms. Diggs. Id. at

793. Ms. Diggs saw Petitioner enter the house but did not see him leave prior to the police

arriving. Id. at 847. When the police arrived, Ms. Diggs told them what happened and that

she feared for her grandmother’s life. Id. at 949. There was no testimony that anyone told

the first responders that Petitioner had left the premises. The OCCA’s factual finding is

therefore reasonable.



                                            51
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 52 of 63



       Petitioner additionally contends that the OCCA’s decision is an unreasonable

application of Crawford, Davis, and Bryant. Petitioner argues that because Ms. Frederick’s

statements were not made simultaneous with the assault, as was the case in Davis, 547 U.S.

at 827, and did not include the use of a gun in a public place, as was the case in Bryant,

562 U.S. at 359, the OCCA’s reliance on these cases is unreasonable. Petitioner’s

interpretation of these cases is too restrictive. Davis, 547 U.S. at 827-831, and Bryant, 562

U.S. at 363, make clear that determining the primary purpose of an interrogation is a

context specific inquiry that requires an objective analysis of all the relevant circumstances.

Here, the OCCA reasonably concluded that the relevant circumstances objectively indicate

that the primary purpose of the interrogation was to render medical aid and respond to on

ongoing emergency.

       The police arrived at the scene shortly after Ms. Diggs placed the 911 call. Trial.

Tr. vol. IV, 837. When the police entered the home, the location of Petitioner, and whether

he posed a continuing threat to the officers, the victim, or anyone else, was not clear. Id.

at 838, 847. Police officers entered the house in order to assist injured people and detain

any threats. Id. at 950, 959-960. They located Ms. Frederick in her bedroom. Id. at 950-

951. Ms. Frederick was startled, bruised, and not able to get up on her own. Id. at 950-

951, 960. While some officers attended to Ms. Frederick, other officers cleared the house.

Id. Ms. Diggs, who entered the home behind law enforcement, testified that the police

instructed her to ask Ms. Frederick whether she was in pain and “who did it?” Id. at 840.

These inquiries were rendered at the scene, shortly after the assault took place, while the

victim was still struggling on the ground and the perpetrator’s location was unknown.

                                              52
       Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 53 of 63



These circumstances and the general “informality of the situation,” “suggest that the

interrogators' primary purpose was simply to address what they perceived to be an ongoing

emergency.” Bryant, 562 U.S. 377. Further, given Ms. Frederick’s startled and injured

condition, it is unlikely that “a person in [Ms. Frederick’s] situation would have had a

‘primary purpose’ ‘to establish or prove past events potentially relevant to later criminal

prosecution.’” Id. at 375 (quoting Davis, 547 U.S. at 822).

      In Davis, the Supreme Court observed that law enforcement’s “initial inquiries”

when responding to a call will “often…produce nontestimonial statements” because they

“’need to know whom they are dealing with in order to assess the situation, the threat to

their own safety, and possible danger to the potential victim.’” 547 U.S. at 832 (quoting

Hiibel v. Sixth Judicial Dist. Court of Nevada, Humboldt Cty., 542 U.S. 177, 186 (2004)).

Here, the circumstances of the encounter and the statements by Ms. Frederick and the

police objectively indicate that the interrogation’s primary purpose was to respond to the

exigency of the moment, not “simply to learn…what had happened in the past.” Davis,

547 U.S. at 827.     At the very least, the OCCA’s conclusion in that regard is not

unreasonable.

      As for the statements elicited by Mr. Simmons, the paramedic, Petitioner identifies

no Supreme Court case law clearly establishing that statements made to medical personnel,

as opposed to law enforcement, are testimonial. See Ohio v. Clark, 576 U.S. 237, 135 S.

Ct. 2173, 2181 (2015)) (explaining that statements to individuals who are not law

enforcement officers “are much less likely to be testimonial than statements to law

enforcement officers”); Giles v. California, 554 U.S. 353, 376, (2008) (explaining that

                                            53
         Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 54 of 63



“[s]tatements to friends and neighbors…and statements to physicians in the course of

receiving treatment” would not be excluded by the Confrontation Clause.) The absence of

clearly established federal law prohibiting the admission of Mr. Simmons’ testimony is

fatal to this aspect of Petitioner’s claim. Grant v. Royal, 886 F.3d 874, 888 (10th Cir.

2018).

         Even assuming that statements to medical personnel could implicate the

Confrontation Clause, the circumstances involved here indicate that the primary purpose

of Mr. Simmons’ questioning was to respond to a medical emergency. Mr. Simmons

testified that it was important to get information from Ms. Frederick about what caused her

injuries in order to provide her with the medical treatment. Trial Tr. vol. V, 990. Thus,

Mr. Simmons questions were designed to assess the victim’s medical situation, not to

“create a record for trial,” and are therefore outside the scope of the Confrontation Clause.

Bryant, 562 U.S. 344 at 358.

         The OCCA’s determination that Ms. Frederick’s elicited statements were

nontestimonial, and their admission at trial therefore did not violate the Confrontation

Clause, is reasonable. Accordingly, Petitioner is not entitled to relief on Ground Two.

   C. Ground Three: Prosecutorial Misconduct

         In his third ground for relief, Petitioner argues that he was deprived a fair trial and

reliable sentencing proceeding as a result of certain comments made by the prosecutor

during guilt and penalty stage closing arguments. Petitioner raised these claims on direct




                                               54
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 55 of 63



appeal and the OCCA denied relief. Applying AEDPA’s deferential standard, the Court

concludes that the OCCA’s decision was not unreasonable.19

          1. Clearly Established Law

       Prosecutors can litigate with “earnestness and vigor” and are allowed to “strike hard

blows.” Berger v. United States, 295 U.S. 78, 88 (1935). But prosecutors may not strike

foul blows. Id. The line between hard and foul is an uncertain one, and even the Supreme

Court has admitted that “there is often a gray zone.” United States v. Young, 470 U.S. 1, 7

(1985). To resolve prosecutorial misconduct claims, courts must first determine whether

misconduct even occurred.

       If a prosecutor engaged in misconduct that deprived the petitioner of a specific

constitutional right, habeas relief is only warranted if the error had a substantial and

injurious effect in determining the jury’s verdict. Matthews v. Workman, 577 F.3d 1175,

1186 (10th Cir. 2009) (citing Fry v. Pliler, 551 U.S. 112, 121, 127 S. Ct. 2321, 2327, 168

L. Ed. 2d 16 (2007)). Alternatively, if the misconduct does not implicate a specific

constitutional right, it ordinarily warrants relief only when the misconduct “so infected the

trial with unfairness as to make the resulting conviction a denial of due process.” Le v.

Mullin, 311 F.3d 1002, 1013 (10th Cir. 2002) (quoting Donnelly v. DeChristoforo, 416 U.S.

637, 643, 645, 94 S.Ct. 1868, 40 L.Ed.2d 431 (1974)). This analysis considers the trial as



19
   Because defense counsel did not object to any of the remarks at trial, the OCCA reviewed
the claim for plain error. Frederick, 400 P.3d at 822. The plain error standard set for the
by the OCCA in its opinion is akin to the due process standard this Court applies. The claim
is therefore considered adjudicated on the merits for purposes of AEDPA. See Thornburg
v. Mullin, 422 F.3d 1113, 11-24-1125 (10th Cir. 2005).
                                             55
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 56 of 63



a whole, and factors in the strength of the evidence, cautionary steps to counteract improper

remarks, and defense counsel’s failure to object. Le, 311 F.3d at 1013. “[I]t is not enough

that the prosecutors’ remarks were undesirable or even universally condemned.” Darden

v. Wainwright, 477 U.S. 168, 181, 106 S.Ct. 2464, 91 L.Ed.2d 144 (1986) (internal

quotation marks omitted). Rather, the question is whether the petitioner was deprived of a

fair trial or sentencing. Id.

           2. Analysis

       Petitioner first challenges the following statement made by the prosecutor during

her guilt-stage closing argument:

       And the question was asked, would you expect to see some other fractures if
       she just did a header, like, maybe some broken bones in her arms or
       someplace. And [Dr. Hahn] said yes.

Trial Tr. vol. VI, 1224-1225. Petitioner contends that the prosecutor misstated Dr. Hahn’s

testimony and misled the jury regarding the cause of Ms. Frederick’s injuries. Dr. Hahn

testified that the type of injuries he observed on Ms. Frederick were more than he would

expect from a fall. Id. at vol. V, 1023-1025. When asked if he would expect to see some

other injuries, such as fractures, if the person fell from a standing position, he responded

that he “would expect to see some bruising.” Id. at 1026. In denying relief on this claim,

the OCCA held that “[t]he prosecutor's argument contained reasonable inferences from Dr.

Hahn's testimony” and “[w]hile there was a misstatement or two of the testimony, these

were minor misstatements which did not mislead the jury and could not have affected the

outcome of the trial.”      Petitioner contends that the OCCA’s characterization of the



                                             56
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 57 of 63



prosecutor’s misstatement as “minor” is unreasonable because the statement directly

undermined Petitioner’s first-stage defense.

       The prosecutor did misstate the record when she said Dr. Hahn testified that he

would expect to see some fractures if Ms. Frederick had done a “header.” A prosecutor’s

misstatement of the record raises concerns because “jurors usually have no access to the

testimonial record during deliberation” and the “risk that the prosecution's characterization

would be remembered in lieu of the correct statement…is increased.” Le v. Mullin, 311

F.3d 1002, 1020 (10th Cir. 2002). However, in light of Dr. Hahn’s testimony that the

injuries were more than he would expect from a fall, the OCCA’s conclusion that the

prosecutor’s misstatement was “minor” and did not affect the outcome of the trial is

reasonable.

       Petitioner next contends that the following comment made by the prosecutor during

sentencing stage closing arguments improperly sought sympathy for the victim:

       We’re not here to do justice for [Petitioner]. He is not why we’re here. We’re
       here to do justice for Connie Frederick. That’s why we’re here.”

Trial Tr. vol. VIII, 1590. The OCCA found that the comment was inappropriate, but

“[g]iven the strength of the State's evidence against [Petitioner],” it “did not deprive

[Petitioner] of a fair trial or affect the jury's assessment of punishment.” Frederick, 400

P.3d at 825. Petitioner argues that the OCCA’s erroneous statement that the victim’s skull

was crushed in several places demonstrates a misunderstanding of the evidence that renders

their reliance on the “strength of the State’s evidence” unreasonable.




                                               57
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 58 of 63



       Certainly, “[a]rguments that improperly encourage the jury to impose a sentence of

death based on considerations of sympathy for the victims may constitute due process

error.” Le, 311 F.3d 1002, 1015 (10th Cir. 2002). However, an inappropriate prosecutorial

comment does not warrant reversal of a criminal conviction so long as the defendant

received a fair trial. Matthews v. Workman, 577 F.3d 1175, 1186 (10th Cir. 2009). This

inquiry requires the reviewing court to examine “the entire proceedings, including the

strength of the evidence against the petitioner.” Le, 311 F.3d at 1013.

       After reviewing the entire record, the Court cannot agree with Petitioner’s

characterization of State’s case as “extremely weak.” Even crediting Petitioner’s argument

that counsel should have presented additional evidence to rebut the medical examiner’s

classification of the death as a homicide, the State still had strong circumstantial evidence

of Petitioner’s guilt. Further, the OCCA’s incorrect statement regarding the victim’s skull

being crushed, which was made while addressing a challenge to the evidence supporting

the heinous, atrocious, and cruel aggravator, does not undermine the OCCA’s conclusion

as to this claim because the OCCA outlined a strong aggravation case even without the

erroneous statement. Frederick, 400 P.3d at 817-818. Under federal law, it was certainly

appropriate for the OCCA to address the strength of the State’s case in assessing whether

the prosecutor’s remark rendered Petitioner’s sentencing fundamentally unfair. Le, 311

F.3d at 1013. Considering the evidence presented by the State during the entire proceeding,

the OCCA’s conclusion that the prosecutor’s isolated remark did not deprive Petitioner of

a reliable sentencing is reasonable.



                                             58
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 59 of 63



       Last, Petitioner contends that the following statements made by the prosecutor

during sentencing stage closing arguments improperly denigrated Petitioner’s mitigation

evidence:

       I’ve heard mitigation evidence. Oh, boy, here we go with this. He was in a
       car wreck. How many people know – you know have been in a car wreck?
       His dad wasn’t there. Whose dad was? He became institutionalized. That’s
       it. Says, he became institutionalized because he was in prison. Okay. Let’s
       reward him and put him where he wants to be.

                                            ***

       I say no more excuses, that’s what I say. There aren’t any excuses. You’ve
       heard nothing in this courtroom that says bumping his head in a car wreck
       caused him to live a life of violence and kill people, rob people, burglarize
       people. Absolutely not. He is mean. That’s why he does these things, because
       he wants to. We try to make excuses. Oh, there’s got to be something wrong.
       No, he’s done this by choice because he’s mean. And that’s how he gets his
       way. Period.

Trial Tr. vol. VIII, 1591-1593. In denying relief on this claim, the OCCA concluded:

       …the prosecutor did not denigrate the mitigating evidence or tell the jury to
       ignore the evidence offered in mitigation. The prosecutor's argument merely
       attempted to minimize the effect of the evidence presented by the defense.
       Several of the comments were invited by defense counsel's closing
       argument…Further, the jury was appropriately instructed as to the mitigating
       evidence and was not in any way precluded from considering any and all
       mitigating evidence.

Frederick, 400 P.3d at 825 (internal citation omitted).

       Petitioner contends this decision is unreasonable because the prosecutor’s

comments encouraged the jury to completely disregard the mitigation evidence. But the

prosecutor did not prevent any mitigating evidence from being presented or considered by

the jury. Instead, as the OCCA recognized, the prosecutor merely attempted to minimize

the weight to be accorded to the mitigation evidence presented by Petitioner. See Bland v.

                                            59
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 60 of 63



Sirmons, 459 F.3d 999, 1026 (10th Cir. 2006) (rejecting prosecutorial misconduct claim

because “[t]he prosecutors, while critical of [Petitioner’s] mitigating evidence, never told

the jury it could not consider [Petitioner’s] mitigating evidence.”). Further, the jury in this

case was properly instructed regarding the mitigation evidence. O.R. vol. 5, 875; Le, 311

F.3d at 1013 (explaining that “[a]ny cautionary steps—such as instructions to the jury—

offered by the court to counteract improper remarks may also be considered.”). Looking

at the remarks in context, it was not unreasonable for the OCCA to conclude that the

prosecutor’s remarks were proper.

          3. Conclusion

       The OCCA’s ruling that the prosecutor’s misstatement during her guilt stage closing

argument did not render the proceeding fundamentally unfair is reasonable. The OCCA’s

ruling that the mitigation evidence comment was proper and the inappropriate sentencing

stage comment was harmless is also reasonable. Accordingly, Petitioner is not entitled to

relief on Ground Three.

   D. Ground Four: Cumulative Error

       In his final ground for relief, Petitioner argues that the accumulation of errors

violated his rights under the Sixth, Eighth, and Fourteenth Amendments. The OCCA found

no cumulative error on direct appeal and found no constitutional errors on post-conviction

review. Frederick, 400 P.3d at 832-833; Frederick, PCD-15-47, slip op. at 45.

       The cumulative error analysis addresses the possibility that two or more individually

harmless errors might have a “cumulative effect on the outcome of the trial such that

collectively they can no longer be determined to be harmless.” Workman v. Mullin, 342

                                              60
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 61 of 63



F.3d 1100, 1116 (10th Cir.2003). This analysis “aggregates all the errors that individually

have found to be harmless, and therefore not reversible, and it analyzes whether their

cumulative effect on the outcome of the trial is such that collectively they can no longer be

determined to be harmless.” Id. To obtain habeas relief, the court must find that “the

cumulative effect of the errors determined to be harmless had a ‘substantial and injurious

effect or influence in determining the jury's verdict.’” Hanson v. Sherrod, 797 F.3d 810,

852 (10th Cir. 2015) (quoting Brecht v. Abrahamson, 507 U.S. 619, 637 (1993). Instances

where courts find deficient performance by counsel must also be aggregated, even if the

ineffectiveness claim was ultimately denied for insufficient prejudice. Cargle v. Mullin,

317 F.3d 1196, 120 (10th Cir. 2003).

       The OCCA found, at most, two errors: the prosecution’s misstatement of Dr. Hahn’s

testimony during the guilt stage closing argument and the prosecution’s comment about

seeking justice for the victim during the penalty stage closing arguments. Even in the

aggregate, and incorporating any ineffectiveness claims where deficient performance was

assumed, the Court cannot conclude that these errors collectively had a substantial and

injurious effect on Petitioner’s conviction or sentence. As already discussed, the State’s

case as to guilt and aggravation was strong, and even if Petitioner’s defense or mitigation

case were more thoroughly prepared, the Court is not persuaded the jury would have

accepted that defense. Accordingly, Petitioner is not entitled to relief on Ground Four.

                    IV. Motions for Discovery and Evidentiary Hearing.

       Petitioner has filed a motion for discovery [Doc. 21] seeking all district attorney

files, documents that impeach certain witnesses, documents related to a redacted crime

                                             61
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 62 of 63



report, and documents related to the parents of Petitioner. He also seeks information as to

whether employees of the Oklahoma County District Attorney’s Office discussed Mr.

Rowan’s performance in capital cases. Petitioner fails to provide any argument as to why

discovery on these topics is necessary or what grounds for relief the requested discovery

may support. Petitioner appears to be seeking information to supplement his ineffective

assistance of counsel claims and/or to support a possible Brady claim that prosecutor’s

wrongfully withheld exculpatory information. Petitioner has not raised a Brady claim with

this Court and has failed to present “specific allegations” showing that he may, if permitted

to discover this information, be entitled to relief. Bracy v. Gramley, 520 U.S. 899, 909

(1997). Therefore, Petitioner has not shown good cause for discovery. See Rule 6(a) of

the Rules Governing Section 2254 Cases in the United States District Courts (requiring

good cause to obtain discovery authorization).

       In addition to his discovery request, Petitioner has also filed a motion for evidentiary

hearing [Doc. 24] seeking a hearing “on all of the grounds and on all related factual

contentions contained in the Petition.” “The purpose of an evidentiary hearing is to resolve

conflicting evidence.” Anderson v. Attorney Gen. of Kan., 425 F.3d 853, 860 (10th Cir.

2005). If there is no conflict, or if the claim can be resolved on the record before the Court,

then an evidentiary hearing is unnecessary.        Id. at 859.    An evidentiary hearing is

unwarranted to resolve the legal issues presented by Petitioner’s Petition for Writ of Habeas

Corpus. No information gained from an evidentiary hearing would affect the legal findings

on those grounds. Therefore, the requests for discovery and evidentiary hearing are denied.

                                      V. Conclusion.

                                              62
        Case 5:19-cv-00037-SLP Document 33 Filed 07/29/20 Page 63 of 63



       After a thorough review of the entire state court record, the pleadings filed herein,

and the applicable law, the Court finds that Petitioner is not entitled to the requested relief.

Accordingly, Petitioner’s Petition [Doc. 20], motion for discovery [Doc. 21], and motion

for an evidentiary hearing [Doc. 24] are hereby DENIED. A judgment will be entered

accordingly.

       IT IS SO ORDERED this 29th day of July, 2020.




                                              63
